

Exhibit 10.1


SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT


This Second Amended and Restated Loan and Security Agreement (together with any
schedule, annex, or exhibit attached hereto, as the same may be amended,
restated, or otherwise modified, this “Agreement”) is entered into as of July
29, 2013 (the “Effective Date”) between SILICON VALLEY BANK, a California
banking corporation (“Bank”), and RADISYS CORPORATION, an Oregon corporation
(“Borrower”). This Agreement amends, restates, replaces, and supersedes in its
entirety, but is not a novation of, that certain Loan and Security Agreement
between Bank and Borrower dated November 1, 2011, as amended to date, and
provides the terms on which Bank shall lend to Borrower and Borrower shall repay
Bank. The parties agree as follows:


1    ACCOUNTING AND OTHER TERMS
Accounting terms not defined in this Agreement shall be construed following
GAAP. Calculations and determinations must be made following GAAP. Capitalized
terms not otherwise defined in this Agreement shall have the meanings set forth
in Section 13. All other terms contained in this Agreement, unless otherwise
indicated, shall have the meaning provided by the Code to the extent such terms
are defined therein.
2    LOAN AND TERMS OF PAYMENT
2.1
Promise to Pay. Borrower hereby unconditionally promises to pay Bank the
outstanding principal amount of all Credit Extensions and accrued and unpaid
interest thereon as and when due in accordance with this Agreement.

2.1.1
Revolving Advances.

(a)
Availability. Subject to the terms and conditions of this Agreement, Bank shall
make Advances not exceeding the Availability Amount. Amounts borrowed under the
Revolving Line may be repaid and, prior to the Revolving Line Maturity Date,
reborrowed, subject to the applicable terms and conditions precedent herein.

(b)
Termination; Repayment. The Revolving Line terminates on the Revolving Line
Maturity Date, when the principal amount of all Advances, the unpaid interest
thereon, and all other Obligations relating to the Revolving Line shall be
immediately due and payable.

2.2
Overadvances. If, at any time, the Credit Extensions under Section 2.1.1 exceed
the lesser of either (a) the Revolving Line or (b) the sum of the Non-Formula
Amount and the Borrowing Base, Borrower shall immediately pay Bank in cash such
excess. Each Credit Extension shall, at Borrower’s option in accordance with the
terms of this Agreement, be either in the form of a Prime Rate Credit Extension
or a LIBOR Credit Extension; provided that in no event shall Borrower maintain
at any time LIBOR Credit Extensions having more than five (5) different Interest
Periods. Borrower shall pay interest accrued on the Credit Extensions at the
rates and in the manner set forth in Section 2.3(a).

2.3
Payment of Interest on the Credit Extensions.

(a)
Computation of Interest. Interest on the Credit Extensions and all fees payable
hereunder shall be computed on the basis of a 360-day year and the actual number
of days elapsed in the period during which such interest accrues. In computing
interest on any Credit Extension, the date of the making of such Credit
Extension shall be included and the date of payment shall be excluded; provided,
however, that if any Credit Extension is repaid on the same day on which it is
made, such day shall be included in computing interest on such Credit Extension.

(i)
Advances.  Subject to Section 2.3(b), each Advance shall bear interest on the
outstanding principal amount thereof from the date when made, continued or
converted until paid in full at a rate per annum equal to the Prime Rate or the
LIBOR Rate plus the applicable LIBOR Rate Margin, as the case may be. Pursuant
to the terms hereof, interest on each Advance


1

--------------------------------------------------------------------------------



shall be paid in arrears on each Interest Payment Date. Interest shall also be
paid on the date of any prepayment of any Advance pursuant to this Agreement for
the portion of any Advance so prepaid and upon payment (including prepayment) in
full thereof. All accrued but unpaid interest on the Advances shall be due and
payable on the Revolving Line Maturity Date.
(b)
Default Interest. Except as otherwise provided in Section 2.3(a), after an Event
of Default, Obligations shall bear interest two percent (2.00%) above the rate
effective immediately before the Event of Default (the “Default Rate”). Payment
or acceptance of the increased interest provided in this Section 2.3(b) is not a
permitted alternative to timely payment and shall not constitute a waiver of any
Event of Default or otherwise prejudice or limit any rights or remedies of Bank.

(c)
Prime Rate Credit Extensions. Each change in the interest rate of the Prime Rate
Credit Extensions based on changes in the Prime Rate shall be effective on the
effective date of such change and to the extent of such change. Bank shall use
its best efforts to give Borrower prompt notice of any such change in the Prime
Rate; provided, however, that any failure by Bank to provide Borrower with
notice hereunder shall not affect Bank’s right to make changes in the interest
rate of the Prime Rate Credit Extensions based on changes in the Prime Rate.

(d)
LIBOR Credit Extensions. The interest rate applicable to each LIBOR Credit
Extension shall be determined in accordance with Section 3.6(a) hereunder.
Subject to Sections 3.6 and 3.7, such rate shall apply during the entire
Interest Period applicable to such LIBOR Credit Extension, and interest
calculated thereon shall be payable on the Interest Payment Date applicable to
such LIBOR Credit Extension.

(e)
Debit of Accounts. Bank may debit any of Borrower’s deposit accounts, including
the Designated Deposit Account, for principal and interest payments when due, or
any other amounts Borrower owes Bank, when due. Bank shall promptly notify
Borrower after it debits Borrower’s accounts. These debits shall not constitute
a set-off.

(f)
Limitations on Interest Rates. Notwithstanding any provision in this Agreement
or any of the other Loan Documents, the total liability for payments in the
nature of interest shall not exceed the applicable limits imposed by any
applicable federal, or state interest rate laws. If any payments in the nature
of interest, additional interest and other charges made hereunder or under any
of the Loan Documents are held to be in excess of the applicable limits imposed
by any applicable federal, or state law, the amount held to be in excess shall
be considered payment of principal under the Credit Extensions and the
indebtedness evidenced thereby shall be reduced by such amount in the inverse
order of maturity so that the total liability for payments in the nature of
interest, additional interest and other charges shall not exceed the applicable
limits imposed by any applicable federal or state interest rate laws.

2.4
Fees. Borrower shall pay to Bank:

(a)
Commitment Fee. A fully earned, non‑refundable commitment fee of $35,000 on the
Effective Date and the first and second anniversary thereof;

(b)
Unused Revolving Line Facility Fee. A fee (the “Unused Revolving Line Facility
Fee”), payable quarterly, in arrears, on a calendar year basis, in an amount
equal to the per annum percentage of the average unused portion of the Revolving
Line set forth in the table below, as determined by Bank.

Debt/EBITDA Ratio
Unused Revolving Line of Facility Fee
Less than 2.00:1.00
0.375%
2.00:1.00 or more
0.500%






2

--------------------------------------------------------------------------------



The unused portion of the Revolving Line, for purposes of this calculation,
shall equal the difference between (x) the Revolving Line amount (as it may be
reduced from time to time) and (y) the average for the period of the daily
closing balances of the Revolving Line outstanding. Borrower shall not be
entitled to any credit, rebate or repayment of any Unused Revolving Line
Facility Fee previously earned by Bank pursuant to this Section notwithstanding
any termination of the Agreement or the suspension or termination of Bank’s
obligation to make loans and advances hereunder; and
(c)
Bank Expenses. All Bank Expenses (including reasonable attorneys’ fees and
expenses, plus expenses, for documentation and negotiation of this Agreement)
incurred through and after the Effective Date, when due.

3    CONDITIONS OF LOANS
3.1
Conditions Precedent to Initial Credit Extension. Bank’s obligation to make the
initial Credit Extension is subject to the condition precedent that Bank shall
have received, in form and substance satisfactory to Bank, such documents, and
completion of such other matters, as Bank may reasonably deem necessary or
appropriate, including, without limitation:

(a)
Borrower shall have delivered duly executed original signatures to the Loan
Documents to which it is a party (including delivery of any and all Collateral
required to be delivered under the Loan Documents in order to perfect and
preserve Bank’s priority in such Collateral, such as stock certificates and
promissory notes in favor of Borrower, each executed in blank);

(b)
Borrower shall have delivered duly executed original signatures to the
Reaffirmation of Guaranty by Radisys International substantially in the form of
Exhibit G;

(c)
Borrower and each Guarantor shall have delivered duly executed original
signatures of their respective Secretaries, Assistant Secretaries or Managers to
the completed Borrowing Resolutions for Borrower and each Guarantor,
respectively; and

(d)
Borrower shall have paid the fees and Bank Expenses then due as specified in
Section 2.4 hereof.

3.2
Conditions Precedent to all Credit Extensions. Bank’s obligation to make each
Credit Extension, including the initial Credit Extension, is subject to the
following:

(a)
for Advances under the Revolving Line, timely receipt of a Notice of Borrowing;

(b)
for any other Credit Extension, timely receipt of any completed and executed
Payment/Credit Extension Form;

(c)
the representations and warranties in Section 5 shall be true in all material
respects on the date of the Notice of Borrowing and the Payment/Credit Extension
Form, as applicable, and on the Funding Date of each Credit Extension; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, and no
Event of Default shall have occurred and be continuing or result from the Credit
Extension. Each Credit Extension is Borrower’s representation and warranty on
that date that the representations and warranties in Section 5 remain true in
all material respects; provided, however, that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof; and provided, further
that those representations and warranties expressly referring to a specific date
shall be true, accurate and complete in all material respects as of such date;
and

(d)
in Bank’s reasonable discretion, there has not been a Material Adverse Change.


3

--------------------------------------------------------------------------------



3.3
Covenant to Deliver. Borrower agrees to deliver to Bank each item required to be
delivered to Bank under this Agreement as a condition to any Credit Extension.
Borrower expressly agrees that the extension of a Credit Extension prior to the
receipt by Bank of any such item shall not constitute a waiver by Bank of
Borrower’s obligation to deliver such item, and any such extension in the
absence of a required item shall be in Bank’s sole discretion.

3.4
Procedures for Borrowing.

(a)
Subject to the prior satisfaction of all other applicable conditions to the
making of a Credit Extension set forth in this Agreement, each Credit Extension
shall be made upon Borrower’s irrevocable written notice delivered to Bank in
the form of a Notice of Borrowing, each executed by a Responsible Officer of
Borrower or his or her designee or without instructions if the Credit Extensions
are necessary to meet Obligations which have become due. Bank may rely on any
telephone notice given by a person whom Bank believes is a Responsible Officer
or designee. Borrower will indemnify Bank for any loss Bank suffers due to such
reliance. Such Notice of Borrowing must be received by Bank prior to 11:00 a.m.
Pacific time, (i) at least three (3) Business Days prior to the requested
Funding Date, in the case of LIBOR Credit Extensions, and (ii) at least one (1)
Business Day prior to the requested Funding Date, in the case of Prime Rate
Credit Extensions (provided that if the outstanding Obligations on account of
Advances or Letters of Credit on the Funding Date will be in excess of the
Non-Formula Amount greater than zero, such Notice of Borrowing for LIBOR or
Prime Rate Credit Extensions must be received by Bank prior to 11:00 a.m.
Pacific time at least five (5) Business Days prior to the requested Funding
Date), specifying:

(i)
the amount of the Credit Extension, which, if a LIBOR Credit Extension is
requested, shall be in an aggregate minimum principal amount of $1,000,000 or in
any integral multiple of $500,000 in excess thereof;

(ii)
the requested Funding Date;

(iii)
whether the Credit Extension is to be comprised of LIBOR Credit Extensions or
Prime Rate Credit Extensions; and

(iv)
the duration of the Interest Period applicable to any such LIBOR Credit
Extensions included in such notice; provided that if the Notice of Borrowing
shall fail to specify the duration of the Interest Period for any Credit
Extension comprised of LIBOR Credit Extensions, such Interest Period shall be
one (1) month.

(b)
The proceeds of all such Credit Extensions will then be made available to
Borrower on the Funding Date by Bank by transfer to the Designated Deposit
Account and, subsequently, by wire transfer to such other account as Borrower
may instruct in the Notice of Borrowing. No Credit Extensions shall be deemed
made to Borrower, and no interest shall accrue on any such Credit Extension,
until the related funds have been deposited in the Designated Deposit Account.

3.5
Conversion and Continuation Elections.

(a)
So long as (1) no Event of Default or Default exists; (2) Borrower shall not
have sent any notice of termination of this Agreement; and (3) Borrower shall
have complied with such customary procedures as Bank has established from time
to time for Borrower’s requests for LIBOR Credit Extensions, Borrower may, upon
irrevocable written notice to Bank:

(i)
elect to convert on any Business Day, Prime Rate Credit Extensions in an amount
equal to $1,000,000 or any integral multiple of $500,000 in excess thereof into
LIBOR Credit Extensions;

(ii)
elect to continue on any Interest Payment Date any LIBOR Credit Extensions
maturing on such Interest Payment Date (or any part thereof in an amount equal
to $1,000,000 or any


4

--------------------------------------------------------------------------------



integral multiple of $500,000 in excess thereof); provided, that if the
aggregate amount of LIBOR Credit Extensions shall have been reduced, by payment,
prepayment, or conversion of part thereof, to be less than $1,000,000, such
LIBOR Credit Extensions shall automatically convert into Prime Rate Credit
Extensions, and on and after such date the right of Borrower to continue such
Credit Extensions as, and convert such Credit Extensions into, LIBOR Credit
Extensions shall terminate; or
(iii)
elect to convert on any Interest Payment Date any LIBOR Credit Extensions
maturing on such Interest Payment Date (or any part thereof in an amount equal
to $1,000,000 or any integral multiple of $500,000 in excess thereof) into Prime
Rate Credit Extensions.

(b)
Borrower shall deliver a Notice of Conversion/Continuation in accordance with
Section 10 to be received by Bank prior to 11:00 a.m. Pacific time at least
(i) three (3) Business Days in advance of the Conversion Date or Continuation
Date, if any Credit Extensions are to be converted into or continued as LIBOR
Credit Extensions; and (ii) one (1) Business Day in advance of the Conversion
Date, if any Credit Extensions are to be converted into Prime Rate Credit
Extensions, in each case specifying the:

(i)
proposed Conversion Date or Continuation Date;

(ii)
aggregate amount of the Credit Extensions to be converted or continued which, if
any Credit Extensions are to be converted into or continued as LIBOR Credit
Extensions, shall be in an aggregate minimum principal amount of $1,000,000 or
in any integral multiple of $500,000 in excess thereof;

(iii)
nature of the proposed conversion or continuation; and

(iv)
duration of the requested Interest Period.

(c)
If upon the expiration of any Interest Period applicable to any LIBOR Credit
Extensions, Borrower shall have timely failed to select a new Interest Period to
be applicable to such LIBOR Credit Extensions, Borrower shall be deemed to have
elected to convert such LIBOR Credit Extensions into Prime Rate Credit
Extensions.

(d)
Any LIBOR Credit Extensions shall, at Bank’s option, convert into Prime Rate
Credit Extensions in the event that (i) an Event of Default or Default shall
exist, or (ii) the aggregate principal amount of the Prime Rate Credit
Extensions which have been previously converted to LIBOR Credit Extensions, or
the aggregate principal amount of existing LIBOR Credit Extensions continued, as
the case may be, at the beginning of an Interest Period shall at any time during
such Interest Period exceed the Revolving Line. Borrower agrees to pay Bank,
upon demand by Bank (or Bank may, at its option, charge the Designated Deposit
Account or any other account Borrower maintains with Bank) any amounts required
to compensate Bank for any loss (including loss of anticipated profits), cost,
or expense incurred by Bank, as a result of the conversion of LIBOR Credit
Extensions to Prime Rate Credit Extensions pursuant to any of the foregoing.

(e)
Notwithstanding anything to the contrary contained herein, Bank shall not be
required to purchase United States Dollar deposits in the London interbank
market or other applicable LIBOR market to fund any LIBOR Credit Extensions, but
the provisions hereof shall be deemed to apply as if Bank had purchased such
deposits to fund the LIBOR Credit Extensions.

3.6
Special Provisions Governing LIBOR Credit Extensions. Notwithstanding any other
provision of this Agreement to the contrary, the following provisions shall
govern with respect to LIBOR Credit Extensions as to the matters covered:

(a)
Determination of Applicable Interest Rate. As soon as practicable on each
Interest Rate Determination Date, Bank shall determine (which determination
shall, absent manifest error in calculation, be final,


5

--------------------------------------------------------------------------------



conclusive and binding upon all parties) the interest rate that shall apply to
the LIBOR Credit Extensions for which an interest rate is then being determined
for the applicable Interest Period and shall promptly give notice thereof (in
writing or by telephone confirmed in writing) to Borrower.
(b)
Inability to Determine Applicable Interest Rate. In the event that Bank shall
have determined (which determination shall be final and conclusive and binding
upon all parties hereto), on any Interest Rate Determination Date with respect
to any LIBOR Credit Extension, that by reason of circumstances affecting the
London interbank market adequate and fair means do not exist for ascertaining
the interest rate applicable to such Credit Extension on the basis provided for
in the definition of LIBOR, Bank shall on such date give notice (by facsimile or
by telephone confirmed in writing) to Borrower of such determination, whereupon
(i) no Credit Extensions may be made as, or converted to, LIBOR Credit
Extensions until such time as Bank notifies Borrower that the circumstances
giving rise to such notice no longer exist, and (ii) any Notice of Borrowing or
Notice of Conversion/Continuation given by Borrower with respect to Credit
Extensions in respect of which such determination was made shall be deemed to be
rescinded by Borrower.

(c)
Compensation for Breakage or Non-Commencement of Interest Periods. Borrower
shall compensate Bank, upon written request by Bank (which request shall set
forth the manner and method of computing such compensation), for all reasonable
losses, expenses and liabilities, if any (including any interest paid by Bank to
lenders of funds borrowed by it to make or carry its LIBOR Credit Extensions and
any loss, expense or liability incurred by Bank in connection with the
liquidation or re-employment of such funds) such that Bank may incur: (i) if for
any reason (other than a default by Bank or due to any failure of Bank to fund
LIBOR Credit Extensions due to impracticability or illegality under
Sections 3.7(d) and 3.7(e)) a borrowing or a conversion to or continuation of
any LIBOR Credit Extension does not occur on a date specified in a Notice of
Borrowing or a Notice of Conversion/Continuation, as the case may be, or (ii) if
any principal payment or any conversion of any of its LIBOR Credit Extensions
occurs on a date prior to the last day of an Interest Period applicable to that
Credit Extension.

(d)
Assumptions Concerning Funding of LIBOR Credit Extensions. Calculation of all
amounts payable to Bank under this Section 3.6 and under Section 3.4 shall be
made as though Bank had actually funded each of its relevant LIBOR Credit
Extensions through the purchase of a Eurodollar deposit bearing interest at the
rate obtained pursuant to the definition of LIBOR Rate in an amount equal to the
amount of such LIBOR Credit Extension and having a maturity comparable to the
relevant Interest Period; provided, however, that Bank may fund each of its
LIBOR Credit Extensions in any manner it sees fit and the foregoing assumptions
shall be utilized only for the purposes of calculating amounts payable under
this Section 3.6 and under Section 3.4.

(e)
LIBOR Credit Extensions After Default. After the occurrence and during the
continuance of an Event of Default, (i) Borrower may not elect to have an Credit
Extension be made or continued as, or converted to, a LIBOR Credit Extension
after the expiration of any Interest Period then in effect for such Credit
Extension and (ii) subject to the provisions of Section 3.6(c), any Notice of
Conversion/Continuation given by Borrower with respect to a requested
conversion/continuation that has not yet occurred shall be deemed to be
rescinded by Borrower and be deemed a request to convert or continue Credit
Extensions referred to therein as Prime Rate Credit Extensions.

3.7
Additional Requirements/Provisions Regarding LIBOR Credit Extensions.

(a)
If for any reason (including voluntary or mandatory prepayment or acceleration),
Bank receives all or part of the principal amount of a LIBOR Credit Extension
prior to the last day of the Interest Period for such Credit Extension, Borrower
shall immediately notify Borrower’s account officer at Bank and, on demand by
Bank, pay Bank the amount (if any) by which (i) the additional interest which
would have been payable on the amount so received had it not been received until
the last day of such Interest Period exceeds (ii) the interest which would have
been recoverable by Bank by placing the amount so received on deposit in the
certificate of deposit markets, the offshore currency markets, or United States
Treasury investment products, as the case may be, for a period starting on the
date


6

--------------------------------------------------------------------------------



on which it was so received and ending on the last day of such Interest Period
at the interest rate determined by Bank in its reasonable discretion. Bank’s
determination as to such amount shall be conclusive absent manifest error.
(b)
Borrower shall pay Bank, upon demand by Bank, from time to time such amounts as
Bank may determine to be necessary to compensate it for any costs incurred by
Bank that Bank determines are attributable to its making or maintaining of any
amount receivable by Bank hereunder in respect of any Credit Extensions relating
thereto (such increases in costs and reductions in amounts receivable being
herein called “Additional Costs”), in each case resulting from any Regulatory
Change which:

(i)
changes the basis of taxation of any amounts payable to Bank under this
Agreement in respect of any Credit Extensions (other than changes which affect
taxes measured by or imposed on the overall net income of Bank by the
jurisdiction in which Bank has its principal office);

(ii)
imposes or modifies any reserve, special deposit or similar requirements
relating to any extensions of credit or other assets of, or any deposits with,
or other liabilities of Bank (including any Credit Extensions or any deposits
referred to in the definition of LIBOR); or

(iii)
imposes any other condition affecting this Agreement (or any of such extensions
of credit or liabilities).

Bank will notify Borrower of any event occurring after the Effective Date which
will entitle Bank to compensation pursuant to this Section 3.7 as promptly as
practicable after it obtains knowledge thereof and determines to request such
compensation. Bank will furnish Borrower with a statement setting forth the
basis and amount of each request by Bank for compensation under this Section
3.7. Determinations and allocations by Bank for purposes of this Section 3.7 of
the effect of any Regulatory Change on its costs of maintaining its obligations
to make Credit Extensions, of making or maintaining Credit Extensions, or on
amounts receivable by it in respect of Credit Extensions, and of the additional
amounts required to compensate Bank in respect of any Additional Costs, shall be
conclusive absent manifest error.
(c)
If Bank shall determine that the adoption or implementation of any applicable
law, rule, regulation, or treaty regarding capital adequacy, or any change
therein, or any change in the interpretation or administration thereof by any
governmental authority, central bank, or comparable agency charged with the
interpretation or administration thereof, or compliance by Bank (or its
applicable lending office) with any respect or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank, or comparable agency, has or would have the effect of reducing the rate of
return on capital of Bank or any person or entity controlling Bank (a “Parent”)
as a consequence of its obligations hereunder to a level below that which Bank
(or its Parent) could have achieved but for such adoption, change, or compliance
(taking into consideration policies with respect to capital adequacy) by an
amount deemed by Bank to be material, then from time to time, within fifteen
(15) days after demand by Bank, Borrower shall pay to Bank such additional
amount or amounts as will compensate Bank for such reduction. A statement of
Bank claiming compensation under this Section 3.7(c) and setting forth the
additional amount or amounts to be paid to it hereunder shall be conclusive
absent manifest error.

(d)
If, at any time, Bank, in good faith, determines that (i) the amount of LIBOR
Credit Extensions for periods equal to the corresponding Interest Periods are
not available to Bank in the offshore currency interbank markets, or (ii) LIBOR
does not accurately reflect the cost to Bank of lending the LIBOR Credit
Extensions, then Bank shall promptly give notice thereof to Borrower. Upon the
giving of such notice, Bank’s obligation to make the LIBOR Credit Extensions
shall terminate; provided, however, Credit Extensions shall not terminate if
Bank and Borrower agree in writing to a different interest rate applicable to
LIBOR Credit Extensions.


7

--------------------------------------------------------------------------------



(e)
If it shall become unlawful for Bank to continue to fund or maintain any LIBOR
Credit Extensions, or to perform its obligations hereunder, upon demand by Bank,
Borrower shall prepay the Credit Extensions in full with accrued interest
thereon and all other amounts payable by Borrower hereunder (including, without
limitation, any amount payable in connection with such prepayment pursuant to
Section 3.7(a)). Notwithstanding the foregoing, to the extent a determination by
Bank as described above relates to a LIBOR Credit Extension then being requested
by Borrower pursuant to a Notice of Borrowing or a Notice of
Conversion/Continuation, Borrower shall have the option, subject to the
provisions of Section 3.6(c), to (i) rescind such Notice of Borrowing or Notice
of Conversion/Continuation by giving notice (by facsimile or by telephone
confirmed in writing) to Bank of such rescission on the date on which Bank gives
notice of its determination as described above, or (ii) modify such Notice of
Borrowing or Notice of Conversion/Continuation to obtain a Prime Rate Credit
Extension or to have outstanding Credit Extensions converted into or continued
as Prime Rate Credit Extensions by giving notice (by facsimile or by telephone
confirmed in writing) to Bank of such modification on the date on which Bank
gives notice of its determination as described above.

3.8
Post Closing Conditions Subsequent.

(a)
No later than August 12, 2013, or such later date agreed to by Bank in its sole
discretion, all transactions necessary for Radisys Canada to become a wholly
owned Subsidiary of Borrower shall be consummated. The date upon which such
reorganization is consummated shall hereafter be referred to as the
“Reorganization Consummation Date”.

(b)
Within seven (7) Business Days of the Reorganization Consummation Date, but
under no circumstances later than August 21, 2013, or such later date agreed to
by Bank in its sole discretion, Borrower shall deliver to Bank duly executed
original signatures to a pledge agreement with respect to the pledge by Borrower
of 65% of its ownership interest in Radisys Canada.

(c)
Within seven (7) Business Days of the Reorganization Consummation Date, but
under no circumstances later than August 21, 2013, or such later date agreed to
by Bank in its sole discretion, Borrower shall deliver to Bank the original
share certificate of Radisys Canada representing 65% of Borrower’s ownership
interest in Radisys Canada and accompanying duly executed in blank share
transfer form.

4    CREATION OF SECURITY INTEREST.
4.1
Grant of Security Interest.

(a)
Borrower hereby grants Bank, to secure the payment and performance in full of
all of the Obligations, a continuing security interest in, and pledges to Bank,
the Collateral, wherever located, whether now owned or hereafter acquired or
arising, and all proceeds and products thereof. Borrower represents, warrants,
and covenants that the security interest granted herein is and shall at all
times continue to be a first priority perfected security interest in the
Collateral (subject only to Permitted Liens that may have superior priority to
Bank’s Lien under this Agreement). If Borrower or any Guarantor shall acquire a
commercial tort claim, Borrower shall, and shall cause such Guarantor to,
promptly notify Bank in a writing signed by Borrower or such Guarantor of the
general details thereof and grant to Bank in such writing a security interest
therein and in the proceeds thereof, all upon the terms of this Agreement, with
such writing to be in form and substance reasonably satisfactory to Bank.

(b)
Borrower acknowledges that it previously has entered, and/or may in the future
enter, into Bank Services Agreements with Bank. Regardless of the terms of any
Bank Services Agreement, Borrower agrees that all amounts Borrower owes Bank
under any Bank Services Agreement shall be deemed to be Obligations hereunder
and that it is the intent of Borrower and Bank to have all such Obligations
secured by the first priority perfected security interest in the Collateral
granted herein (subject only to Permitted Liens that may have superior priority
to Bank’s Lien in this Agreement).


8

--------------------------------------------------------------------------------



(c)
If this Agreement is terminated, Bank’s Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations) are satisfied
in full, and, at such time, Bank shall, at Borrower’s sole cost and expense,
terminate its security interest in the Collateral and all rights therein shall
revert to Borrower. In the event (x) all Obligations (other than inchoate
indemnity obligations), except for Bank Services, are satisfied in full, and (y)
this Agreement is terminated, Bank shall terminate the security interest granted
herein upon Borrower providing such cash collateral, if any, as is acceptable to
Bank, consistent with Bank’s then current practice for Bank Services, to secure
Obligations in respect of such Bank Services. In the event such Bank Services
consist of outstanding Letters of Credit, Borrower shall provide to Bank cash
collateral in an amount equal to 105% of the dollar equivalent of the face
amount of all such Letters of Credit plus all interest, fees, and costs due or
to become due in connection therewith (as estimated by Bank in its good faith
business judgment), to secure all of the Obligations relating to such Letters of
Credit.

4.2
Authorization to File Financing Statements. Borrower hereby authorizes, and
shall cause each Guarantor to authorize, Bank to file financing statements,
without notice to Borrower or any Guarantor, with all appropriate jurisdictions
to perfect or protect Bank’s interest or rights hereunder, including a notice
that any disposition of the Collateral, by either Borrower, any Guarantor or any
other Person, shall be deemed to violate the rights of Bank under the Code.

5    REPRESENTATIONS AND WARRANTIES
Borrower represents and warrants as follows:
5.1
Due Organization and Authorization. Borrower and each of its Subsidiaries is
duly existing and in good standing in its state or other jurisdiction of
formation and qualified and licensed to do business in, and in good standing in,
any state or other jurisdiction in which the conduct of their business or its
ownership of property requires that they be qualified, except where the failure
to do so could not reasonably be expected to cause a Material Adverse Change. In
connection with this Agreement, Borrower has delivered, and has caused each
Guarantor to deliver, to Bank completed certificates substantially in the form
reasonably satisfactory to Bank each signed by Borrower or Guarantor, as
applicable, entitled “Perfection Certificate”. Borrower represents and warrants
to Bank, as of the date stated in the Perfection Certificate, that (a)
Borrower’s and each Guarantor’s exact legal name is that indicated on the
Perfection Certificates and on the signature pages thereof; (b) Borrower and
each Guarantor are an organization of the type and are organized in the
jurisdictions set forth in the Perfection Certificates; (c) the Perfection
Certificates accurately set forth Borrower’s and each Guarantor’s organizational
identification numbers or accurately state that neither Borrower nor such
Guarantor has one; (d) the Perfection Certificates accurately set forth
Borrower’s and such Guarantor’s places of business, or, if more than one, its
respective chief executive office as well as Borrower’s and such Guarantor’s
mailing addresses (if different than its respective chief executive office);
(e) except as set forth on the Disclosure Schedule, Borrower and such Guarantor
(and each of its respective predecessors) have not, in the past five (5) years,
changed its respective state or other jurisdiction of formation, organizational
structure or type, or any organizational number assigned by its respective
jurisdiction; and (f) all other information set forth on the Perfection
Certificates pertaining to Borrower and each of its Subsidiaries is accurate and
complete. If neither Borrower nor any Guarantor is a Registered Organization but
later becomes one, Borrower shall, and shall cause each Guarantor to promptly
notify Bank of such occurrence and provide Bank with Borrower’s and such
Guarantor’s organizational identification numbers.

The execution, delivery and performance of the Loan Documents have been duly
authorized, and do not conflict with Borrower’s or any Guarantor’s
organizational documents, not constitute an event of default under any material
agreement by which Borrower or such Guarantor is bound. Neither Borrower nor any
Guarantor is in default under any agreement to which it is a party or by which
it is bound in which the default could reasonably be expected to have a material
adverse effect on Borrower’s or such Guarantor’s business.
Each Loan Document has been duly executed and delivered by Borrower and each
Guarantor that is a party thereto and is the legally valid and binding
obligation of Borrower and such Guarantor, enforceable against Borrower and such
Guarantor in accordance with its respective terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability (whether enforcement is sought in equity or at law).

9

--------------------------------------------------------------------------------



5.2
Collateral. Borrower and each Guarantor have good title to its Collateral, free
of Liens except Permitted Liens. Borrower has no deposit accounts other than the
deposit accounts with Bank, the deposit accounts, if any, described in the
Perfection Certificate delivered to Bank in connection herewith, or of which
Borrower has given Bank notice and taken such actions as are necessary to give
Bank a perfected security interest therein. The Accounts are bona fide, existing
obligations, and the service or property has been performed or delivered to the
account debtor or its agent for immediate shipment to and unconditional
acceptance by the account debtor. The Collateral is maintained at the locations
set forth in the Perfection Certificate. The Collateral is not in the possession
of any third party bailee (such as at a warehouse) except as provided in the
Perfection Certificate. In the event that Borrower or any Guarantor, after the
date hereof, intends to store or otherwise deliver the Collateral to a bailee,
then Borrower and such Guarantor shall receive the prior written consent of Bank
(such consent not to be unreasonably withheld), and such bailee must acknowledge
in writing that the bailee is holding such Collateral for the benefit of Bank.
All Inventory is in all material respects of good and marketable quality, free
from material defects. Borrower and Guarantors are the sole owner of its
respective Intellectual Property, except for licenses granted to its customers
in the ordinary course of business. To Borrower’s knowledge, each Patent is
valid and enforceable, and no material part of the Intellectual Property has
been judged invalid or unenforceable, in whole or in part, and no claim has been
made that any part of the Intellectual Property violates the rights of any third
party except for any such claim that would not be expected to result in a
Material Adverse Change.

Borrower is not a party to, nor is bound by, any license or other agreement with
respect to which Borrower is the licensee that prohibits or otherwise restricts
Borrower from granting a security interest in Borrower’s interest in such
license or agreement or any other property. Borrower shall take such steps as
Bank requests to obtain the consent of, or waiver by, any person whose consent
or waiver is necessary for all such licenses or contract rights to be deemed
“Collateral” and for Bank to have a security interest in it that might otherwise
be restricted or prohibited by law or by the terms of any such license or
agreement (such consent or authorization may include a licensor’s agreement to a
contingent assignment of the license to Bank if Bank determines that is
necessary in its good faith judgment), whether now existing or entered into in
the future.
5.3
Accounts Receivable.

(a)
Representations Relating to Accounts. Each Account with respect to which
Advances are requested by Borrower represents, on the date each Advance is
requested and made, an undisputed bona fide existing unconditional obligation of
the account debtor created by the sale, delivery, and acceptance of goods or the
rendition of services, or the non-exclusive licensing of Intellectual Property,
in the ordinary course of Borrower’s business. Borrower has no notice of any
actual or imminent Insolvency Proceeding of any account debtor whose accounts
are an Eligible Account.

(b)
Representations Relating to Documents and Legal Compliance. All statements made
and all unpaid balances appearing in all invoices, instruments and other
documents evidencing the Accounts are and shall be true and correct and all such
invoices, instruments and other documents and all of the Borrower’s Books are
and shall be genuine and in all respects what they purport to be. All sales and
other transactions underlying or giving rise to each Account comply in all
material respects with all applicable laws and governmental rules and
regulations. Borrower has no knowledge of any actual or imminent Insolvency
Proceeding of any Account Debtor whose accounts are an Eligible Account in any
Borrowing Base Certificate. To the best of Borrower’s knowledge, all signatures
and endorsements on all documents, instruments, and agreements relating to all
Accounts are genuine, and all such documents, instruments and agreements are and
shall be legally enforceable in accordance with their terms.

5.4
Litigation. There are no actions or proceedings pending or, to the knowledge of
Borrower’s or any of its Subsidiaries’ Responsible Officers, threatened in
writing by or against Borrower or any of its Subsidiaries in which an adverse
decision could reasonably be expected to cause a Material Adverse Change.

5.5
No Material Deviation in Financial Statements. All financial statements for
Borrower delivered to Bank fairly present in all material respects Borrower’s
consolidated and consolidating financial condition and Borrower’s consolidated
and consolidating results of operations. There has not been any material
deterioration


10

--------------------------------------------------------------------------------



in Borrower’s consolidated and consolidating financial condition since the date
of the most recent financial statements submitted to Bank.
5.6
Solvency. The fair salable value of Borrower’s and each of its Subsidiaries’
assets (including goodwill minus disposition costs) exceeds the fair value of
its liabilities; Neither Borrower nor any of its Subsidiaries is left with
unreasonably small capital after the transactions in this Agreement; and
Borrower and each of its Subsidiaries are able to pay their debts (including
trade debts) as they mature.

5.7
Regulatory Compliance. Neither Borrower nor any of its Subsidiaries is an
“investment company” or a company “controlled” by an “investment company” under
the Investment Company Act. Neither Borrower nor any of its Subsidiaries is
engaged as one of its important activities in extending credit for margin stock
(under Regulations T and U of the Federal Reserve Board of Governors). To its
knowledge, Borrower and each of its Subsidiaries have complied in all material
respects with the Federal Fair Labor Standards Act. Neither Borrower nor any of
its Subsidiaries has violated any laws, ordinances or rules, the violation of
which could reasonably be expected to cause a Material Adverse Change. None of
Borrower’s or any of its Subsidiaries’ properties or assets has been used by
Borrower or its Subsidiary or, to the best of Borrower’s knowledge, by previous
Persons, in disposing, producing, storing, treating, or transporting any
hazardous substance other than legally. Borrower and each of its Subsidiaries
has obtained all consents, approvals and authorizations of, made all
declarations or filings with, and given all notices to, all government
authorities that are necessary to continue its business as currently conducted,
except where the failure to do so could not reasonably be expected to cause a
Material Adverse Change.

5.8
Subsidiaries; Investments. Neither Borrower nor any of its Subsidiaries owns any
stock, partnership interest or other equity securities except for Permitted
Investments.

5.9
Tax Returns and Payments; Pension Contributions. Borrower and each of its
Subsidiaries have timely filed all required tax returns and reports, and
Borrower and each of its Subsidiaries have generally timely paid all foreign,
federal, state and local taxes, assessments, deposits and contributions owed by
Borrower or such Subsidiary. Borrower and each of its Subsidiaries may defer
payment of any contested taxes, provided that Borrower or such Subsidiary (a) in
good faith contests its obligation to pay the taxes by appropriate proceedings
promptly and diligently instituted and conducted, (b) notifies Bank in writing
of the commencement of, and any material development in, the proceedings, (c)
posts bonds or takes any other steps required to prevent the governmental
authority levying such contested taxes from obtaining a Lien upon any of the
Collateral that is other than a “Permitted Lien”. Neither Borrower nor any of
its Subsidiaries is aware of any claims or adjustments proposed for any of
Borrower's or such Subsidiary’s prior tax years which could result in additional
taxes becoming due and payable by Borrower or such Subsidiary. Borrower and each
of its Subsidiaries have paid all amounts necessary to fund all present pension,
profit sharing and deferred compensation plans in accordance with their terms,
and neither Borrower nor any of its Subsidiaries have withdrawn from
participation in, and has permitted partial or complete termination of, or
permitted the occurrence of any other event with respect to, any such plan which
could reasonably be expected to result in any liability of Borrower or any of
its Subsidiaries, including any liability to the Pension Benefit Guaranty
Corporation or its successors or any other governmental agency.

5.10
Use of Proceeds. Borrower shall use the proceeds of the Credit Extensions solely
to fund its general business requirements and not for personal, family,
household or agricultural purposes.

5.11
Full Disclosure. No written representation, warranty or other statement of
Borrower or any of its Subsidiaries in any certificate or written statement
given to Bank pursuant to this Agreement (taken together with all such written
certificates and written statements to Bank) contains any untrue statement of a
material fact or omits to state a material fact necessary to make the statements
contained in the certificates or statements not misleading. Bank recognizes that
the projections, forecasts, and business plans provided by Borrower or any of
its Subsidiaries in good faith and based upon reasonable assumptions are not
viewed as facts and that actual results during the period or periods covered by
such projections and forecasts may differ from the projected and forecasted
results.

6    AFFIRMATIVE COVENANTS

11

--------------------------------------------------------------------------------



Borrower shall, and shall cause each of its Subsidiaries to, do all of the
following for so long as Bank has an obligation to lend or there are outstanding
Obligations:
6.1
Government Compliance. Borrower shall, and shall cause each of its Subsidiaries
to, maintain its and all its Subsidiaries’ legal existence and good standing in
their jurisdictions of formation and maintain qualification in each jurisdiction
in which the nature of its business requires them to be so qualified, except
where the failure to so qualify would not reasonably be expected to have a
material adverse effect on Borrower’s and its Subsidiaries’ business or
operations, taken as a whole; provided, that (a) the legal existence of any
Subsidiary that is not a Guarantor may be terminated or permitted to lapse, and
any qualification of such Subsidiary to do business may be terminated or
permitted to lapse, if, in the good faith judgment of Borrower, such termination
or lapse is in the best interests of Borrower and its Subsidiaries, taken as a
whole, and (b) Borrower may not permit its qualification to do business in the
jurisdiction of its chief executive office to terminate or lapse; and provided,
further, that this Section 6.2 shall not be construed to prohibit any other
transaction that is otherwise permitted in Section 7 of this Agreement.

Borrower shall comply, and shall have each of its Subsidiaries comply, with all
laws, ordinances and regulations to which it is subject, noncompliance with
which would reasonably be expected to cause a Material Adverse Change on
Borrower’s business as a whole.
6.2
Financial Statements, Reports, Certificates.

(a)
Deliver to Bank:

(i)
(A) as soon as available, but no later than fifteen (15) days after the end of
each month at which there are outstanding Obligations on account of Advances or
Letters of Credit, and (B) forty-five (45) days after the last day of each
fiscal quarter whether or not there are outstanding Obligations, a company
prepared consolidated and consolidating balance sheet and income statement
prepared under GAAP (subject to the absence of footnotes and year-end
adjustments) covering Borrower’s and each of its Subsidiary’s operations during
the period certified by a Responsible Officer and in a form acceptable to Bank;

(ii)
as soon as available, but no later than ninety (90) days after the last day of
Borrower’s fiscal year, audited consolidated and consolidating financial
statements prepared under GAAP, consistently applied, together with an
unqualified opinion on the financial statements from an independent certified
public accounting firm acceptable to Bank in its reasonable discretion;

(iii)
within five (5) days of delivery, copies of all statements, reports and notices
made available to Borrower’s security holders or to any holders of Subordinated
Debt or the holders of the 2015 Notes;

(iv)
(A) within five (5) days of filing, but in any case no later than forty-five
(45) days after the last day of each fiscal quarter, all reports on Form 10-Q
(“10Q”) filed with the Securities and Exchange Commission (which delivery
obligation may be satisfied by posting a link thereto on Borrower’s or another
website on the Internet), (B) within five (5) days of filing, but in any case no
later than ninety (90) days after the last day of each fiscal year, all reports
on Form 10-K (“10K”) filed with the Securities and Exchange Commission (which
delivery obligation may be satisfied by posting a link thereto on Borrower’s or
another website on the Internet), and (c) within five (5) days of filing, all
reports on Form 8‑K (“8K”) filed with the Securities and Exchange Commission
(which delivery obligation may be satisfied by posting a link thereto on
Borrower’s or another website on the Internet);

(v)
a prompt report of any legal actions pending or threatened in writing against
Borrower or any of its Subsidiaries that could result in damages or costs to
Borrower or any of its Subsidiaries of $250,000 or more to the extent not
covered by insurance, or in which an adverse decision could reasonably be
expected to cause a Material Adverse Change (collectively, “Material
Litigation”);


12

--------------------------------------------------------------------------------



(vi)
prompt notice of an event that materially and adversely affects the value of the
Intellectual Property;

(vii)
as soon as available, but no later than sixty (60) days after the last day of
Borrower’s fiscal year, annual board approved financial projections; and

(viii)
budgets, sales projections, operating plans and other financial information
reasonably requested by Bank.

Borrower’s 10K, 10Q, and 8K reports required to be delivered pursuant to Section
6.2(a)(iv) shall be deemed to have been delivered on the date on which Borrower
posts such report or provides a link thereto on Borrower’s or another website on
the Internet; provided, that Borrower shall provide paper copies to Bank of the
Compliance Certificates required by Section 6.2(c). Delivery of Borrower’s 10Q
and 10K reports, respectively, in accordance with the provisions of this Section
6.2, shall be deemed to satisfy the reporting requirements of Section
6.2(a)(i)(B) and Section 6.2(a)(ii) above.
(b)
Monthly, within seven (7) days after the last day of each month, and no later
than five (5) Business Days prior to each Funding Date if outstanding
Obligations on account of Advances or Letters of Credit will be in excess of
Non-Formula Amount greater than zero, deliver to Bank a duly completed Borrowing
Base Certificate signed by a Responsible Officer, with aged listings of accounts
receivable and accounts payable (by invoice date) and a Deferred Revenue report;

(c)
(i) Monthly, within fifteen (15) days after the last day of each month at which
there are outstanding Obligations on account of Advances or Letters of Credit,
deliver to Bank a duly completed Compliance Certificate signed by a Responsible
Officer of Borrower setting forth calculations showing compliance with Section
6.7(c) (Liquidity) of this Agreement; and (ii) together with the delivery of the
quarterly and annual financial statements or reports required by Section
6.2(a)(i)(B) and Section 6.2(a)(ii) above, a duly completed Compliance
Certificate signed by a Responsible Officer of Borrower setting forth
calculations showing compliance with the financial covenants set forth in this
Agreement, and including a reconciliation of actual restructuring charges
against plan for such period.

(d)
At reasonable times, on five (5) Business Days’ notice (provided no notice is
required if an Event of Default has occurred and is continuing), Bank, or its
agents, shall have the right to inspect the Collateral and the right to audit
and copy Borrower’s Books, provided that such inspections and audits may be
conducted no more than once per year. Notwithstanding any of the foregoing, if a
Default or an Event of Default has occurred and is continuing or if there is a
deterioration in the Collateral and/or financial performance of Borrower or any
of its Subsidiaries, Bank may require additional inspections and audits at its
option. The foregoing inspections and audits shall be at Borrower’s expense, and
the charge therefor shall be $850 per person per day (or such other amount as
shall represent Bank’s then-current standard charge to other borrowers for the
same), plus reasonable out-of-pocket expenses. In the event Borrower and Bank
schedule an audit more than ten (10) days in advance, and Borrower cancels or
seeks to reschedules the audit with less than ten (10) days written notice to
Bank, then (without limiting any of Bank’s rights or remedies), Borrower shall
pay Bank a fee of $1,000 plus any out-of-pocket expenses incurred by Bank to
compensate Bank for the anticipated costs and expenses of the cancellation or
rescheduling.

6.3
Inventory. Keep all Inventory in good and marketable condition, and free from
material defects. Returns and allowances between Borrower and its Subsidiaries,
on the one hand, and their respective account debtors, on the other, shall
follow Borrower’s or such Subsidiaries’ customary practices as they exist at
execution of this Agreement.

6.4
Taxes; Pensions. Make, and cause each Subsidiary to make, timely payment of all
foreign, federal, state, and local taxes or assessments (other than taxes and
assessments which Borrower is contesting pursuant to the terms of Section 5.9
hereof) and shall deliver to Bank, on demand, appropriate certificates attesting
to such


13

--------------------------------------------------------------------------------



payments, and pay all amounts necessary to fund all present pension, profit
sharing and deferred compensation plans in accordance with their terms
6.5
Insurance. Maintain, with financially sound and reputable insurers, general
business and casualty insurance in such amounts and against such liabilities and
hazards as is customary for companies in Borrower’s and its Subsidiaries’ line
of business. All property policies will have a lender’s loss payable endorsement
showing Bank as an additional loss payee and all liability policies will show
the Bank as an additional insured and provide that the insurer must give Bank at
least twenty (20) days’ notice before canceling its policy. If an Event of
Default has occurred and is continuing, proceeds payable under any policy
covering the Collateral will, at Bank’s option, be payable to Bank on account of
the Obligations.

6.6
Operating Accounts.

(a)
Maintain Borrower’s and each Guarantor’s primary depository and operating
accounts and securities accounts with Bank and Bank’s affiliates. Primary
depository and operating accounts and securities accounts to be defined as all
operating accounts and a minimum 50% of the unrestricted investments.

(b)
Provide Bank five (5) days’ prior written notice before establishing any
Collateral Account at or with any bank or financial institution other than Bank
or its Affiliates. In addition, for each Collateral Account that Borrower or any
Guarantor at any time maintains, Borrower shall cause the applicable bank or
financial institution (other than Bank) at or with which any Collateral Account
is maintained to execute and deliver a Control Agreement or other appropriate
instrument with respect to such Collateral Account to perfect Bank’s Lien in
such Collateral Account in accordance with the terms hereunder. The provisions
of the previous sentence shall not apply to deposit accounts exclusively used
for payroll, payroll taxes and other employee wage and benefit payments to or
for the benefit of Borrower’s or any Guarantor’s employees and identified to
Bank by Borrower or such Guarantor as such.

6.7
Financial Covenants. Borrower shall maintain as of the last day of each fiscal
quarter, unless otherwise noted, on a consolidated basis with respect to
Borrower and its Subsidiaries:

(a)
Minimum EBITDA. For the two quarters completed at each quarter ending indicated
below, EBITDA greater than the amount set forth below opposite such period:

Two Quarters Ending
Minimum EBITDA
June 30, 2013


$4,000,000


September 30, 2013


$4,000,000


December 31, 2013


$4,000,000


March 31, 2014


$4,000,000


June 30, 2014


$6,000,000


September 30, 2014


$6,000,000


December 31, 2014


$6,000,000


March 31, 2015 and thereafter


$9,000,000





(b)
Maximum Capital Expenditures. Capital Expenditures not in excess of $11,000,000
in the aggregate for the period January 1, 2013, to December 31, 2013, and not
in excess of $8,000,000 in any other fiscal year. Any Capital Expenditures
financed by purchase money security interest financing or financial leases to
the extent permitted by Section 7.4 shall not count towards such $11,000,000 or
$8,000,000 cap, as applicable.

(c)
Liquidity. At all times when there are outstanding Obligations on account of
Advances or Letters of Credit, tested monthly, Liquidity of not less than
1.25:1.00 as of the last Business Day of each month;


14

--------------------------------------------------------------------------------



provided, however, that Borrower shall have Liquidity of not less than 1.50:1.00
as of the last Business Day of the last month of any fiscal quarter. From
September 30, 2014 until the date the 2015 Notes are paid in full, (i) Borrower
and its Subsidiaries shall maintain cash of not less than $18,000,000 and (ii)
immediately after giving pro forma effect to the application of such cash to the
payment of the 2015 Notes as if such payment occurred on September 30, 2014,
Borrower shall have Liquidity of not less than 1.25:1.00 or 1.50:1.00, as
applicable, in accordance with the immediately preceding sentence.
6.8
Protection and Registration of Intellectual Property Rights. Borrower shall, and
shall cause each of its Subsidiaries to: (a) protect, defend and maintain the
validity and enforceability of its Intellectual Property; (b) promptly advise
Bank in writing of material infringements of its Intellectual Property; and (c)
not allow any Intellectual Property material to Borrower’s or any Guarantor’s
business to be abandoned, forfeited or dedicated to the public without Bank’s
written consent.

6.9
Litigation Cooperation. From the date hereof and continuing through the
termination of this Agreement, make available to Bank, without expense to Bank,
Borrower and each of its Subsidiaries and its respective officers, employees and
agents and Borrower's books and records, to the extent that Bank may deem them
reasonably necessary to prosecute or defend any third-party suit or proceeding
instituted by or against Bank with respect to any Collateral or relating to
Borrower or any such Subsidiary.

6.10
Designated Senior Indebtedness. Borrower shall designate all principal of,
interest (including all interest accruing after the commencement of any
bankruptcy or similar proceeding, whether or not a claim for post-petition
interest is allowable as a claim in any such proceeding), and all fees, costs,
expenses and other amounts accrued or due under this Agreement as “Designated
Senior Indebtedness”, or such similar term, in any future Subordinated Debt
incurred by Borrower after the date hereof, if such Subordinated Debt contains
such term or similar term and if the effect of such designation is to grant to
Bank the same or similar rights as granted to Bank as a holder of “Designated
Senior Indebtedness” under any indenture.

6.11
New Subsidiaries. In the event that any Person becomes a Domestic Subsidiary of
Borrower or any other existing Domestic Subsidiary and has total assets with a
book value in excess of $2.5 million, Borrower shall, and shall cause the new
Subsidiary and the existing Subsidiary to (a) concurrently with such Person
becoming a Domestic Subsidiary, cause such Domestic Subsidiary to guarantee all
of the Obligations and to grant to Bank a first priority Lien (subject to
Permitted Liens) in the Collateral by delivering to Bank a guarantee in form and
substance satisfactory to Bank, and (b) take all such actions and execute and
deliver, or cause to be executed and delivered, all such documents, instruments,
agreements, and certificates necessary to effectuate such Domestic Subsidiary
becoming a Guarantor and to grant such Lien in the Collateral referenced above.
In the event that any Person becomes a Foreign Subsidiary of the Borrower or any
existing Subsidiary and if the new Subsidiary is a Foreign Subsidiary in respect
of which the pledge of all of the equity interest of such Subsidiary as
Collateral would, in the good faith judgment of the Borrower, result in material
adverse tax consequences to the Borrower or such existing Subsidiary, then
Borrower or such existing Subsidiary shall pledge only sixty five percent (65%)
of the ownership interests of such Foreign Subsidiary and such Foreign
Subsidiary shall not be required to be Guarantor or grantor hereunder.

6.12
Further Assurances. Borrower shall, and shall cause any Guarantor to, execute
any further instruments and take further action as Bank reasonably requests to
perfect or continue Bank’s Lien in the Collateral or to effect the purposes of
this Agreement.

7    NEGATIVE COVENANTS
Borrower shall not, and shall not permit any of its Subsidiaries to, do any of
the following without Bank’s prior written consent, for so long as Bank has an
obligation to lend or there are any outstanding Obligations:
7.1
Dispositions. Convey, sell, lease, transfer or otherwise dispose of
(collectively “Transfer”), or permit any of its Subsidiaries to Transfer, all or
any part of its business or property, except for:

(a)
Transfers in the ordinary course of business for fair market value;


15

--------------------------------------------------------------------------------



(b)
Transfers to (i) Borrower or any Guarantor from Borrower or any of its
Subsidiaries or (ii) any Subsidiary of Borrower (which is not a Guarantor) to
any other Subsidiary of Borrower (which is not a Guarantor);

(c)
Transfers of property to the extent such property is exchanged for credit
against, or proceeds are promptly applied to, the purchase price of other
property used or useful in the business of Borrower or its Subsidiaries;

(d)
Transfers constituting non-exclusive licenses and similar arrangements for the
use of the property of Borrower or its Subsidiaries in the ordinary course of
business and other non-perpetual licenses that may be exclusive in some respects
other than territory (and/or that may be exclusive as to territory only in
discreet geographical areas outside of the United States), but that could not
result in a legal transfer of Borrower’s title in the licensed property;

(e)
Transfers otherwise permitted by the Loan Documents;

(f)
sales or discounting of delinquent accounts in the ordinary course of business;

(g)
Transfers associated with the making or disposition of a Permitted Investment;

(h)
Transfers in connection with a permitted acquisition of a portion of the assets
or rights acquired; and

(i)
Transfers not otherwise permitted in this Section 7.1, provided, that the
aggregate book value of all such Transfers by Borrower and its Subsidiaries,
together, shall not exceed in any fiscal year, $1,000,000.

7.2
Changes in Business; Change in Control; Jurisdiction of Formation. Engage in any
material line of business other than those lines of business conducted by
Borrower and its Subsidiaries on the date hereof and any businesses reasonably
related, complementary or incidental thereto or reasonable extensions thereof;
permit or suffer any Change in Control. Borrower will not, without prior written
notice, change its jurisdiction of formation.

7.3
Mergers or Acquisitions. Merge, amalgamate, or consolidate, or permit any of its
Subsidiaries to merge, amalgamate, or consolidate, with any other Person, or
acquire, or permit any of its Subsidiaries to acquire, all or substantially all
of the capital stock or property of another Person; provided, however, Bank’s
consent to the foregoing shall not be required so long as (a) Borrower or such
Subsidiary is the sole survivor, parent company or successor upon the
consummation of any transaction described hereunder, (b) no Event of Default has
occurred or is likely to occur as a result of such transaction, and (c)(i) the
fair market value of the consideration involved in such transactions does not
exceed $5,000,000 in the aggregate in any fiscal year or (ii) the consideration
involved in such transaction consists entirely of capital stock of Borrower and
Borrower provides Bank satisfactory evidence that Borrower shall be in pro forma
compliance with the financial covenants herein for the next four quarters after
such transaction. A Subsidiary may merge, amalgamate, or consolidate into a
Guarantor or into Borrower or a Subsidiary which is not a Guarantor may merge,
amalgamate, or consolidate with or into another Subsidiary which is not a
Guarantor.

7.4
Indebtedness. Create, incur, assume, or be liable for any Indebtedness, or
permit any Subsidiary to do so, other than Permitted Indebtedness.

7.5
Encumbrance. Create, incur, or allow any Lien on any of its property, or assign
or convey any right to receive income, including the sale of any Accounts, or
permit any of its Subsidiaries to do so, except for Permitted Liens, permit any
Collateral not to be subject to the first priority security interest granted
herein, or enter into any agreement, document, instrument or other arrangement
(except with or in favor of Bank) with any Person which directly or indirectly
prohibits or has the effect of prohibiting Borrower or any Subsidiary from
assigning, mortgaging, pledging, granting a security interest in or upon, or
encumbering any of Borrower’s or any Subsidiary’s Intellectual Property without
Bank’s prior written consent, except as is otherwise permitted in Section 7.1
hereof and the definition of “Permitted Lien” herein.


16

--------------------------------------------------------------------------------



7.6
Maintenance of Collateral Accounts. Maintain any Collateral Account except
pursuant to the terms of Section 6.6 hereof.

7.7
Investments; Distributions. Directly or indirectly acquire or own any Person, or
make any Investment in any Person, other than Permitted Investments, Permitted
Distributions or as permitted pursuant to Section 7.3 hereof, or pay any
dividends or make any distribution or payment or redeem, retire or purchase any
capital stock; except Borrower may repurchase an amount not in excess of
$20,000,000 in the aggregate of Borrower’s capital stock during the period from
November 1, 2011 through the Revolving Line Maturity Date.

7.8
Transactions with Affiliates. Directly or indirectly enter into or permit to
exist any material transaction with any Affiliate of Borrower except for
transactions that are in the ordinary course of Borrower’s business, upon fair
and reasonable terms that are no less favorable to Borrower or any Subsidiary
than would be obtained in an arm’s length transaction with a non-affiliated
Person.

7.9
Other Debt. Make or permit any payment on or amendments of any Subordinated Debt
or the 2015 Notes, except (a) so long as no Event of Default has occurred and is
continuing and no Default or Event of Default occurs or will occur on account
thereof, regularly scheduled principal and interest payments pursuant to the
terms of the 2015 Notes; (b) payments made with Borrower’s capital stock or
other Subordinated Debt; or (c) amendments to Subordinated Debt so long as such
Subordinated Debt remains subordinated in right of payment to this Agreement and
any Liens securing such Subordinated Debt remain subordinate in priority to
Bank’s Lien hereunder.

7.10
Compliance. Become an “investment company” or a company controlled by an
“investment company”, under the Investment Company Act of 1940 or undertake as
one of its important activities extending credit to purchase or carry margin
stock (as defined in Regulation U of the Board of Governors of the Federal
Reserve System), or use the proceeds of any Credit Extension for that purpose;
fail to meet the minimum funding requirements of ERISA, permit a Reportable
Event or Prohibited Transaction, as defined in ERISA, to occur; fail to comply
with the Federal Fair Labor Standards Act or violate any other law or
regulation, if the violation could reasonably be expected to have a material
adverse effect on Borrower’s or any Subsidiary’s business, or permit any of its
Subsidiaries to do so; withdraw or permit any Subsidiary to withdraw from
participation in, permit partial or complete termination of, or permit the
occurrence of any other event with respect to, any present pension, profit
sharing and deferred compensation plan which could reasonably be expected to
result in any liability of Borrower or any Subsidiary, including any liability
to the Pension Benefit Guaranty Corporation or its successors or any other
governmental agency.

8    EVENTS OF DEFAULT
Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:
8.1
Payment Default. Borrower fails to (a) make any payment of principal or interest
on any Credit Extension on its due date, or (b) pay any other Obligations within
three (3) Business Days after such Obligations are due and payable. During the
cure period, the failure to cure the payment default is not an Event of Default
(but no Credit Extension will be made during the cure period);

8.2
Covenant Default.

(a)
Borrower or any Guarantor fails or neglects to perform any obligation in
Sections 6.2, 6.5, 6.6, 6.7, and 6.12 or violates any covenant in Section 7; or

(b)
Borrower or any Guarantor fails or neglects to perform, keep, or observe any
other term, provision, condition, covenant or agreement contained in this
Agreement, any Loan Documents, and as to any default (other than those specified
in this Section 8) under such other term, provision, condition, covenant or
agreement that can be cured, has failed to cure the default within ten (10) days
after the occurrence thereof; provided, however, that if the default cannot by
its nature be cured within the ten (10) day period or cannot after diligent
attempts by Borrower be cured within such ten (10) day period, and such default
is likely to be cured within a reasonable time, then Borrower shall have an
additional period (which shall not in any case exceed thirty (30) days) to
attempt to cure such default,


17

--------------------------------------------------------------------------------



and within such reasonable time period the failure to cure the default shall not
be deemed an Event of Default (but no Credit Extensions shall be made during
such cure period). Grace periods provided under this section shall not apply,
among other things, to financial covenants or any other covenants set forth in
subsection (a) above;
8.3
Material Adverse Change. A Material Adverse Change occurs;

8.4
Attachment. (a) Any material portion of Borrower’s assets is attached, seized,
levied on, or comes into possession of a trustee or receiver and the attachment,
seizure or levy is not removed in ten (10) days; (b) the service of process upon
Borrower seeking to attach, by trustee or similar process, any funds of Borrower
on deposit with Bank, or any entity under control of Bank (including a
subsidiary); (c) Borrower is enjoined, restrained, or prevented by court order
from conducting a material part of its business; (d) a judgment or other claim
in excess of $1,000,000 becomes a Lien on any of Borrower’s assets; or (e) a
notice of lien, levy, or assessment is filed against any of Borrower’s assets by
any government agency and not paid within ten (10) days after Borrower receives
notice. These are not Events of Default, if cured, if stayed or if a bond is
posted in each case within thirty (30) days after such event pending contest or
resolution by Borrower (but no Credit Extensions shall be made during the cure
period);

8.5
Insolvency. Borrower is unable to pay its debts (including trade debts) as they
become due or otherwise becomes insolvent; (b) Borrower begins an Insolvency
Proceeding; or (c) an Insolvency Proceeding is begun against Borrower and not
dismissed or stayed within thirty (30) days (but no Credit Extensions shall be
made while of any of the conditions described in clause (a) exist and/or until
any Insolvency Proceeding is dismissed);

8.6
Other Agreements. If Borrower fails to (a) make any payment that is due and
payable with respect to any Material Indebtedness and such failure continues
after the applicable grace or notice period, if any, specified in the agreement
or instrument relating thereto, or (b) perform or observe any other condition or
covenant, or any other event shall occur or condition exist under any agreement
or instrument relating to any Material Indebtedness, and such failure continues
after the applicable grace or notice period, if any, specified in the agreement
or instrument relating thereto and the effect of such failure, event or
condition is to cause the holder or holders of such Material Indebtedness to
accelerate the maturity of such Material Indebtedness or cause the mandatory
repurchase of any Material Indebtedness;

8.7
Judgments. A judgment or judgments for the payment of money in an amount,
individually or in the aggregate, of at least $1,000,000 to the extent not
covered by independent third-party insurance shall be rendered against Borrower
and shall remain unsatisfied and unstayed for a period of ten (10) days after
the entry thereof (provided that no Credit Extensions will be made prior to the
satisfaction or stay of such judgment);

8.8
Misrepresentations. Borrower or any Person acting for Borrower makes any
representation, warranty, or other statement now or later in this Agreement, any
Loan Document or in any writing delivered to Bank or to induce Bank to enter
this Agreement or any Loan Document, and such representation, warranty, or other
statement is incorrect in any material respect when made;

8.9
Other Debt. A default or breach occurs under (a) any agreement between Borrower
and any creditor of Borrower that signed a subordination, intercreditor, or
other similar agreement with Bank, or any creditor that has signed such an
agreement with Bank breaches any terms of such agreement, (b) the 2015 Notes, or
(c) any foreign exchange contract between any of Borrower’s Subsidiaries and the
Bank; or

8.10
Guaranty. (a) Any guaranty of any Obligations terminates or ceases for any
reason to be in full force and effect; (b) any Guarantor does not perform any
obligation or covenant under any guaranty of the Obligations; (c) any
circumstance described in Sections 8.3, 8.4, 8.5, 8.6, 8.7, 8.8 or 8.9 occurs
with respect to any Guarantor, (d) the liquidation, winding up, or termination
of existence of any Guarantor; or (e) (i) a material impairment in the
perfection or priority of Bank’s Lien in the collateral provided by Guarantor or
in the value of such collateral or (ii) a material adverse change in the general
affairs, management, results of operation, condition (financial or otherwise) or
the prospect of repayment of the Obligations occurs with respect to any
Guarantor.




18

--------------------------------------------------------------------------------



9    BANK’S RIGHTS AND REMEDIES
9.1
Rights and Remedies. While an Event of Default occurs and continues Bank may,
without notice or demand, do any or all of the following:

(a)
declare all Obligations immediately due and payable (but if an Event of Default
described in Section 8.5 occurs all Obligations are immediately due and payable
without any action by Bank);

(b)
stop advancing money or extending credit for Borrower’s benefit under this
Agreement or under any other agreement between Borrower and Bank;

(c)
demand that Borrower (i) deposits cash with Bank in an amount equal to the
aggregate amount of any Letters of Credit remaining undrawn (plus all interest,
fees, and costs due or to become due in connection therewith (as estimated by
Bank in its good faith business judgment)), as collateral security for the
repayment of all of the Obligations relating to such Letters of Credit, and
Borrower shall forthwith deposit and pay such amounts, and (ii) pay in advance
all Letter of Credit fees scheduled to be paid or payable over the remaining
term of any Letters of Credit;

(d)
terminate any FX Contracts;

(e)
settle or adjust disputes and claims directly with Account Debtors for amounts
on terms and in any order that Bank considers advisable, notify any Person owing
Borrower or any Guarantor money of Bank’s security interest in such funds, and
verify the amount of such account;

(f)
make any payments and do any acts it considers necessary or reasonable to
protect the Collateral and/or its security interest in the Collateral. Borrower
shall, and shall cause each Guarantor to, assemble the Collateral if Bank
requests and make it available as Bank designates. Bank may enter premises where
the Collateral is located, take and maintain possession of any part of the
Collateral, and pay, purchase, contest, or compromise any Lien which appears to
be prior or superior to its security interest and pay all expenses incurred.
Borrower grants, and shall cause each Guarantor to grant to, Bank a license to
enter and occupy any of its premises, without charge, to exercise any of Bank’s
rights or remedies;

(g)
apply to the Obligations any (i) balances and deposits of Borrower or any
Guarantor it holds, or (ii) any amount held by Bank owing to or for the credit
or the account of Borrower or any Guarantor;

(h)
ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell the Collateral. Bank is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge,
Borrower’s and any Guarantors’ labels, patents, copyrights, mask works, rights
of use of any name, trade secrets, trade names, trademarks, service marks, and
advertising matter, or any similar property as it pertains to the Collateral, in
completing production of, advertising for sale, and selling any Collateral and,
in connection with Bank’s exercise of its rights under this Section, Borrower’s
and any Guarantors’ rights under all licenses and all franchise agreements inure
to Bank’s benefit;

(i)
place a “hold” on any account maintained with Bank and/or deliver a notice of
exclusive control, any entitlement order, or other directions or instructions
pursuant to any Control Agreement or similar agreements providing control of any
Collateral;

(k)
demand and receive possession of Borrower’s Books; and

(l)
exercise all rights and remedies available to Bank under the Loan Documents or
at law or equity, including all remedies provided under the Code (including
disposal of the Collateral pursuant to the terms thereof).

9.2
Power of Attorney. Borrower hereby irrevocably appoints, and shall cause each
Guarantor to appoint, Bank as its lawful attorney-in-fact, exercisable upon the
occurrence and during the continuance of an Event of


19

--------------------------------------------------------------------------------



Default, to: (a) endorse Borrower’s or such Guarantor’s name on any checks or
other forms of payment or security; (b) sign Borrower’s or such Guarantor’s name
on any invoice or bill of lading for any Account or drafts against Account
Debtors; (c) settle and adjust disputes and claims about the Accounts directly
with Account Debtors, for amounts and on terms Bank determines reasonable; (d)
make, settle, and adjust all claims under Borrower’s or such Guarantor’s
insurance policies; (e) pay, contest or settle any Lien, charge, encumbrance,
security interest, and adverse claim in or to the Collateral, or any judgment
based thereon, or otherwise take any action to terminate or discharge the same;
and (f) transfer the Collateral into the name of Bank or a third party as the
Code permits. Borrower hereby appoints, and shall cause each Guarantor to
appoint, Bank as its lawful attorney-in-fact to sign Borrower’s or such
Guarantor’s name on any documents necessary to perfect or continue the
perfection of any security interest regardless of whether an Event of Default
has occurred until all Obligations have been satisfied in full and Bank is under
no further obligation to make Credit Extensions hereunder. Bank’s foregoing
appointment as Borrower’s or such Guarantor’s attorney in fact, and all of
Bank’s rights and powers, coupled with an interest, are irrevocable until all
Obligations have been fully repaid and performed and Bank’s obligation to
provide Credit Extensions terminates.
9.3
Accounts Verification; Collection. Whether or not an Event of Default has
occurred and is continuing, Bank may notify any Person owing Borrower or any
Guarantor money of Bank’s security interest in such funds and verify the amount
of such account. After the occurrence of an Event of Default, any amounts
received by Borrower or any Guarantor shall be held in trust by Borrower or such
Guarantor for Bank, and, if requested by Bank, Borrower shall, and shall cause
each Guarantor to, immediately deliver such receipts to Bank in the form
received from the Account Debtor, with proper endorsements for deposit.

9.4
Protective Payments. If Borrower or any Guarantor fails to obtain the insurance
called for by Section 6.6 or fails to pay any premium thereon or fails to pay
any other amount which Borrower or such Guarantor is obligated to pay under this
Agreement or any other Loan Document, Bank may obtain such insurance or make
such payment, and all amounts so paid by Bank are Bank Expenses and immediately
due and payable, bearing interest at the then highest applicable rate, and
secured by the Collateral. Bank will make reasonable efforts to provide Borrower
or such Guarantor with notice of Bank obtaining such insurance at the time it is
obtained or within a reasonable time thereafter. No payments by Bank are deemed
an agreement to make similar payments in the future or Bank’s waiver of any
Event of Default.

9.5
Application of Payments and Proceeds. Unless an Event of Default has occurred
and is continuing, Bank shall apply any funds in its possession, whether from
Borrower or any Guarantor account balances, payments, or proceeds realized as
the result of any collection of Accounts or other disposition of the Collateral,
first, to Bank Expenses, including without limitation, the reasonable costs,
expenses, liabilities, obligations and attorneys’ fees incurred by Bank in the
exercise of its rights under this Agreement; second, to the interest due upon
any of the Obligations; and third, to the principal of the Obligations and any
applicable fees and other charges, in such order as Bank shall determine in its
sole discretion. Any surplus shall be paid to Borrower or other Persons legally
entitled thereto; Borrower and Guarantors shall remain liable to Bank for any
deficiency. If an Event of Default has occurred and is continuing, Bank may
apply any funds in its possession, whether from Borrower or any Guarantor
account balances, payments, proceeds realized as the result of any collection of
Accounts or other disposition of the Collateral, or otherwise, to the
Obligations in such order as Bank shall determine in its sole discretion. Any
surplus shall be paid to Borrower or other Persons legally entitled thereto;
Borrower and Guarantors shall remain liable to Bank for any deficiency. If Bank,
in its good faith business judgment, directly or indirectly enters into a
deferred payment or other credit transaction with any purchaser at any sale of
Collateral, Bank shall have the option, exercisable at any time, of either
reducing the Obligations by the principal amount of the purchase price or
deferring the reduction of the Obligations until the actual receipt by Bank of
cash therefor.

9.6
Bank’s Liability for Collateral. So long as Bank complies with reasonable
banking practices regarding the safekeeping of the Collateral in the possession
or under the control of Bank, Bank shall not be liable or responsible for: (a)
the safekeeping of the Collateral; (b) any loss or damage to the Collateral; (c)
any diminution in the value of the Collateral; or (d) any act or default of any
carrier, warehouseman, bailee, or other Person. Borrower and Guarantors bear all
risk of loss, damage or destruction of the Collateral.


20

--------------------------------------------------------------------------------



9.7
No Waiver; Remedies Cumulative. Bank’s failure, at any time or times, to require
strict performance by Borrower of any provision of this Agreement or any other
Loan Document shall not waive, affect, or diminish any right of Bank thereafter
to demand strict performance and compliance herewith or therewith. No waiver
hereunder shall be effective unless signed by Bank and then is only effective
for the specific instance and purpose for which it is given. Bank’s rights and
remedies under this Agreement and the other Loan Documents are cumulative. Bank
has all rights and remedies provided under the Code, by law, or in equity.
Bank’s exercise of one right or remedy is not an election, and Bank’s waiver of
any Event of Default is not a continuing waiver. Bank’s delay in exercising any
remedy is not a waiver, election, or acquiescence.

9.8
Demand Waiver. Borrower waives demand, notice of default or dishonor, notice of
payment and nonpayment, notice of any default, nonpayment at maturity, release,
compromise, settlement, extension, or renewal of accounts, documents,
instruments, chattel paper, and guarantees held by Bank on which Borrower is
liable.

10    NOTICES
All notices, consents, requests, approvals, demands, or other communication
(collectively, “Communication”) by any party to this Agreement or any other Loan
Document must be in writing and shall be deemed to have been validly served,
given, or delivered: (a) upon the earlier of actual receipt and three (3)
Business Days after deposit in the U.S. mail, first class, registered or
certified mail return receipt requested, with proper postage prepaid; (b) upon
transmission, when sent by electronic mail or facsimile transmission; (c) one
(1) Business Day after deposit with a reputable overnight courier with all
charges prepaid; or (d) when delivered, if hand-delivered by messenger, all of
which shall be addressed to the party to be notified and sent to the address,
facsimile number, or email address indicated below. Bank or Borrower may change
its address or facsimile number by giving the other party written notice thereof
in accordance with the terms of this Section 10.


 
If to Borrower:
Radisys Corporation
 
 
Attn: Barb Doolin
 
 
5435 NE Dawson Creek Drive
 
 
Hillsboro, OR 97124
 
 
 
 
If to Bank:
Silicon Valley Bank
 
 
555 Mission Street, Suite 900
 
 
San Francisco, CA 94105
 
 
Attn: Richard DaCosta



11    CHOICE OF LAW, VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE
California law governs the Loan Documents without regard to principles of
conflicts of law. Borrower and Bank each submit to the exclusive jurisdiction of
the State and Federal courts in Santa Clara County, California; provided,
however, that nothing in this Agreement shall be deemed to operate to preclude
Bank from bringing suit or taking other legal action in any other jurisdiction
to realize on the Collateral or any other security for the Obligations, or to
enforce a judgment or other court order in favor of Bank. Borrower expressly
submits and consents in advance to such jurisdiction in any action or suit
commenced in any such court, and Borrower hereby waives any objection that it
may have based upon lack of personal jurisdiction, improper venue, or forum non
conveniens and hereby consents to the granting of such legal or equitable relief
as is deemed appropriate by such court. Borrower hereby waives personal service
of the summons, complaints, and other process issued in such action or suit and
agrees that service of such summons, complaints, and other process may be made
by registered or certified mail addressed to Borrower at the address set forth
in Section 10 of this Agreement and that service so made shall be deemed
completed upon the earlier to occur of Borrower’s actual receipt thereof or
three (3) days after deposit in the U.S. mails, proper postage prepaid.
TO THE EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH WAIVE THEIR
RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR BASED

21

--------------------------------------------------------------------------------



UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION,
INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A
MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT. EACH PARTY
HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.
WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the Santa Clara County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
Section 638 (or pursuant to comparable provisions of federal law if the dispute
falls within the exclusive jurisdiction of the federal courts), sitting without
a jury, in Santa Clara County, California; and the parties hereby submit to the
jurisdiction of such court. The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure §§ 638 through 645.1, inclusive. The private judge shall have the
power, among others, to grant provisional relief, including without limitation,
entering temporary restraining orders, issuing preliminary and permanent
injunctions and appointing receivers. All such proceedings shall be closed to
the public and confidential and all records relating thereto shall be
permanently sealed. If during the course of any dispute, a party desires to seek
provisional relief, but a judge has not been appointed at that point pursuant to
the judicial reference procedures, then such party may apply to the Santa Clara
County, California Superior Court for such relief. The proceeding before the
private judge shall be conducted in the same manner as it would be before a
court under the rules of evidence applicable to judicial proceedings. The
parties shall be entitled to discovery which shall be conducted in the same
manner as it would be before a court under the rules of discovery applicable to
judicial proceedings. The private judge shall oversee discovery and may enforce
all discovery rules and order applicable to judicial proceedings in the same
manner as a trial court judge. The parties agree that the selected or appointed
private judge shall have the power to decide all issues in the action or
proceeding, whether of fact or of law, and shall report a statement of decision
thereon pursuant to the California Code of Civil Procedure § 644(a). Nothing in
this paragraph shall limit the right of any party at any time to exercise
self-help remedies, foreclose against collateral, or obtain provisional
remedies. The private judge shall also determine all issues relating to the
applicability, interpretation, and enforceability of this paragraph.
12    GENERAL PROVISIONS
12.1
Successors and Assigns. This Agreement binds and is for the benefit of the
successors and permitted assigns of each party. Borrower may not assign this
Agreement or any rights or obligations under it without Bank’s prior written
consent (which may be granted or withheld in Bank’s discretion). Bank has the
right, without the consent of or notice to Borrower or any Guarantor, to sell,
transfer, negotiate, or grant participation in all or any part of, or any
interest in, Bank’s obligations, rights, and benefits under this Agreement and
the other Loan Documents.

12.2
Indemnification. Borrower agrees, and shall cause each Guarantor to, indemnify,
defend and hold Bank and its directors, officers, employees, agents, attorneys,
or any other Person affiliated with or representing Bank harmless against:
(a) all obligations, demands, claims, and liabilities (collectively, “Claims”)
asserted by any other party in connection with the transactions contemplated by
the Loan Documents; and (b) all losses or Bank Expenses incurred, or paid by
Bank from, following, or arising from transactions between Bank and Borrower
and/or any Guarantor (including reasonable attorneys’ fees and expenses), except
for Claims and/or losses directly caused by Bank’s or such indemnified person’s
gross negligence, fraud or willful misconduct.

12.3
Limitation of Actions. Any claim or cause of action by Borrower or any Guarantor
against Bank, its directors, officers, employees, agents, accountants,
attorneys, or any other Person affiliated with or representing Bank based upon,
arising from, or relating to this Loan Agreement or any other Loan Document, or
any other transaction contemplated hereby or thereby or relating hereto or
thereto, or any other matter, cause or thing whatsoever, occurred, done, omitted
or suffered to be done by Bank, its directors, officers, employees, agents,
accountants or attorneys, shall be barred unless asserted by Borrower or such
Guarantor by the commencement of an action or proceeding in a court of competent
jurisdiction by (a) the filing of a complaint within one year from the earlier
of (i) the date any of Borrower’s or such Guarantor’s officers or directors had
knowledge of the first act, the occurrence or omission upon which such claim or
cause of action, or any part thereof, is based, or (ii) the date this Agreement
is terminated, and (b) the service of a summons and complaint on an officer of


22

--------------------------------------------------------------------------------



Bank, or on any other person authorized to accept service on behalf of Bank,
within thirty (30) days thereafter. Borrower agrees, and shall cause each
Guarantor to agree, that such one-year period is a reasonable and sufficient
time for Borrower and such Guarantor to investigate and act upon any such claim
or cause of action. The one-year period provided herein shall not be waived,
tolled, or extended except by the written consent of Bank in its sole discretion
or in the event of fraud or material misrepresentation by Bank. This provision
shall survive any termination of this Loan Agreement or any other Loan Document.
12.4
Time of Essence. Time is of the essence for the performance of all Obligations
in this Agreement.

12.5
Severability of Provisions. Each provision of this Agreement is severable from
every other provision in determining the enforceability of any provision.

12.6
Amendments in Writing; Integration. All amendments to this Agreement must be in
writing signed by both Bank and Borrower. This Agreement and the Loan Documents
represent the entire agreement about this subject matter and supersede prior
negotiations or agreements. All prior agreements, understandings,
representations, warranties, and negotiations between the parties about the
subject matter of this Agreement and the Loan Documents merge into this
Agreement and the Loan Documents.

12.7
Counterparts. This Agreement may be executed in any number of counterparts and
by different parties on separate counterparts, each of which, when executed and
delivered, are an original, and all taken together, constitute one Agreement.

12.8
Survival. All covenants, representations and warranties made in this Agreement
continue in full force until this Agreement has terminated pursuant to its terms
and all Obligations (other than inchoate indemnity obligations and any other
obligations which, by their terms, are to survive the termination of this
Agreement) have been satisfied. Without limiting the foregoing, except as
otherwise provided in Section 4.1, the grant of security interest by Borrower in
Section 4.1 shall survive until the termination of all Bank Services Agreements.
The obligation of Borrower in Section 12.2 to indemnify Bank shall survive until
the statute of limitations with respect to such claim or cause of action shall
have run.

12.9
Confidentiality. In handling any confidential information, Bank shall exercise
the same degree of care that it exercises for its own proprietary information,
but disclosure of information may be made: (a) to Bank’s Subsidiaries or
Affiliates (such Subsidiaries and Affiliates, together with Bank, collectively,
“Bank Entities”); (b) to prospective transferees or purchasers of any interest
in the Credit Extensions (provided, however, Bank shall use commercially
reasonable efforts to obtain such prospective transferee’s or purchaser’s
agreement to the terms of this provision); (c) as required by law, regulation,
subpoena, or other order; (d) to Bank’s regulators or as otherwise required in
connection with Bank’s examination or audit; (e) as Bank considers appropriate
in exercising remedies under the Loan Documents; and (f) to third-party service
providers of Bank so long as such service providers have executed a
confidentiality agreement with Bank with terms no less restrictive than those
contained herein. Confidential information does not include information that
either: (i) is in the public domain or in Bank’s possession when disclosed to
Bank, or becomes part of the public domain after disclosure to Bank; or (ii) is
disclosed to Bank by a third party if Bank does not know that the third party is
prohibited from disclosing the information.

Bank Entities may use the confidential information for reporting purposes and
the development and distribution of databases and market analyses so long as
such confidential information is aggregated and anonymized prior to
distribution. The provisions of the immediately preceding sentence shall survive
the termination of this Agreement.
12.10
Attorneys’ Fees, Costs and Expenses. In any action or proceeding between
Borrower and any Guarantor, on the one hand, and Bank on the other, arising out
of or relating to the Loan Documents, the prevailing party shall be entitled to
recover its reasonable attorneys’ fees and other costs and expenses incurred, in
addition to any other relief to which it may be entitled.

12.11
Electronic Execution of Documents. The words “execution,” “signed,” “signature”
and words of like import in any Loan Document shall be deemed to include
electronic signatures or the keeping of records in electronic


23

--------------------------------------------------------------------------------



form, each of which shall be of the same legal effect, validity and
enforceability as a manually executed signature or the use of a paper-based
recordkeeping systems, as the case may be, to the extent and as provided for in
any applicable law, including, without limitation, any state law based on the
Uniform Electronic Transactions Act.
12.12
Captions. The headings used in this Agreement are for convenience only and shall
not affect the interpretation of this Agreement.

12.13
Construction of Agreement. The parties mutually acknowledge that they and their
attorneys have participated in the preparation and negotiation of this
Agreement. In cases of uncertainty this Agreement shall be construed without
regard to which of the parties caused the uncertainty to exist.

12.14
Relationship. The relationship of the parties to this Agreement is determined
solely by the provisions of this Agreement. The parties do not intend to create
any agency, partnership, joint venture, trust, fiduciary or other relationship
with duties or incidents different from those of parties to an arm’s-length
contract.

12.15
Third Parties. Nothing in this Agreement, whether express or implied, is
intended to: (a) confer any benefits, rights or remedies under or by reason of
this Agreement on any persons other than the express parties to it and their
respective permitted successors and assigns; (b) relieve or discharge the
obligation or liability of any person not an express party to this Agreement; or
(c) give any person not an express party to this Agreement any right of
subrogation or action against any party to this Agreement.

12.16
Judgment Currency.

(a)
If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder in Dollars into another currency, the parties hereto
agree, to the fullest extent permitted by law, that the rate of exchange used
shall be that at which, in accordance with normal banking procedures, Bank could
purchase Dollars with such other currency at the buying spot rate of exchange in
the New York foreign exchange market on the Business Day immediately preceding
that on which any such judgment, or any relevant part thereof, is given.

(b)
The obligations of Borrower in respect of any sum due to Bank hereunder and
under the other Loan Documents shall, notwithstanding any judgment in a currency
other than Dollars, be discharged only to the extent that on the Business Day
following receipt by Bank of any sum adjudged to be so due in such other
currency Bank may, in accordance with normal banking procedures, purchase
Dollars with such other currency. If the amount of Dollars so purchased is less
than the sum originally due to Bank in Dollars, Borrower agrees, to the fullest
extent that it may effectively do so, as a separate obligation and
notwithstanding any such judgment, to indemnify Bank against such loss. If the
amount of Dollars so purchased exceeds the sum originally due to Bank in
Dollars, Bank shall remit such excess to Borrower

13    DEFINITIONS
13.1
Definitions. As used in this Agreement, the following terms have the following
meanings:

“2015 Notes” means 4.50% Convertible Senior Notes due 2015 issued pursuant to
the Indenture dated as of February 12, 2008 as supplemented by the Second
Supplemental Indenture dated as of June 29, 2012, in each case by Borrower and
The Bank of New York Trust Company, N.A., as trustee.
“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower or Radisys International.
“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.
“Advance” or “Advances” means an advance (or advances) under the Revolving Line.

24

--------------------------------------------------------------------------------



“Affiliate” of any Person is a Person that owns or controls directly or
indirectly the Person, any Person that controls or is controlled by or is under
common control with the Person, and each of that Person’s senior executive
officers, directors, partners and, for any Person that is a limited liability
company, that Person’s managers and members.
“Agreement” is defined in the preamble hereof.
“Availability Amount” is (a) the sum of (i) the Non-Formula Amount and (ii) the
Borrowing Base, minus (b) the outstanding principal balance of any Advances, but
not to exceed the Revolving Line.
“Bank” is defined in the preamble hereof.
"Bank Entities" is defined in Section 12.9.
“Bank Expenses” are all audit fees and expenses, costs, and expenses (including
reasonable attorneys’ fees and expenses) for preparing, negotiating,
administering, defending and enforcing the Loan Documents (including, without
limitation, those incurred in connection with appeals or Insolvency Proceedings)
or otherwise incurred with respect to Borrower or any Guarantor.
“Bank Services” are any products, credit services, and/or financial
accommodations previously, now, or hereafter provided to Borrower or any of its
Subsidiaries by Bank or any Bank Affiliate, including, without limitation, any
letters of credit, cash management services (including, without limitation,
merchant services, direct deposit of payroll, business credit cards, and check
cashing services), interest rate swap arrangements, and foreign exchange
services as any such products or services may be identified in Bank’s various
agreements related thereto (each, a “Bank Services Agreement”).
“Bank Services Agreement” is defined in the definition of Bank Services.
“Borrower” is defined in the preamble hereof.
“Borrower’s Books” are all Borrower’s and Guarantors’ books and records
including ledgers, federal and state tax returns, records regarding Borrower’s
and such Guarantor’s assets or liabilities, the Collateral, business operations
or financial condition, and all computer programs or storage or any equipment
containing such information.
“Borrowing Base” is the sum of (a) 80% of Eligible Accounts, plus (b) 70% of
Eligible Foreign Accounts where Nokia Siemens or Philips Medical (or one of
their respective Subsidiaries) is the Account Debtor, plus (c) 65% of Eligible
Foreign Accounts where neither Nokia Siemens nor Philips Medical (or one of
their respective Subsidiaries) is the Account Debtor, in each case as determined
by Bank from Borrower’s most recent Borrowing Base Certificate; provided,
however, that Bank may decrease the foregoing percentages in its good faith
business judgment based on events, conditions, contingencies, or risks which, as
determined by Bank, may adversely affect Collateral.
“Borrowing Base Certificate” is that certain certificate in the form attached
hereto as Exhibit E.
“Borrowing Resolutions” are, with respect to any Person, those resolutions
adopted by such Person’s Board of Directors, or equivalent governing body, and
delivered by such Person to Bank approving the Loan Documents to which such
Person is a party and the transactions contemplated thereby, together with a
certificate executed by its secretary on behalf of such Person certifying that
(a) such Person has the authority to execute, deliver, and perform its
obligations under each of the Loan Documents to which it is a party, (b) that
attached as Exhibit A to such certificate is a true, correct, and complete copy
of the resolutions then in full force and effect authorizing and ratifying the
execution, delivery, and performance by such Person of the Loan Documents to
which it is a party, (c) the name(s) of the Person(s) authorized to execute the
Loan Documents on behalf of such Person, together with a sample of the true
signature(s) of such Person(s), and (d) that Bank may conclusively rely on such
certificate unless and until such Person shall have delivered to Bank a further
certificate canceling or amending such prior certificate.
“Business Day” is any day other than a Saturday, Sunday or other day on which
banking institutions in the State of California are authorized or required by
law or other governmental action to close, except that if any determination of a
“Business Day” shall relate to a LIBOR Credit Extension, the term “Business Day”
shall also mean a day on which dealings are carried on in the London interbank
market.

25

--------------------------------------------------------------------------------



“Capital Expenditures” means with respect to any Person, the aggregate of all
expenditures (whether paid in cash or other consideration or accrued as a
liability and including that portion of Capital Lease Obligations which is
capitalized on the consolidated balance sheet of such Person) by such Person and
its Subsidiaries during such period for the acquisition or leasing (pursuant to
a capital lease) of fixed or capital assets or additions to equipment (including
replacements, capitalized repairs and improvements during such period) that, in
conformity with GAAP, are included in “additions to property, plant or
equipment” or comparable items reflected in the consolidated statement of cash
flows of such Person and its Subsidiaries.
“Capital Lease” means with respect to any Person, any lease of any property
(whether real, personal or mixed) by such Person as lessee that, in accordance
with GAAP, would be required to be classified and accounted for as a capital
lease on a balance sheet of such Person.
“Capital Lease Obligation” means with respect to any Capital Lease of any
Person, the amount of the obligation of the lessee thereunder that, in
accordance with GAAP, would appear on a balance sheet of such lessee in respect
of such Capital Lease.
“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc., (c) Bank’s certificates of deposit
issued maturing no more than one (1) year after issue; and (d) money market
funds at least ninety-five percent (95%) of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (c) of this
definition.
“Change in Control” means any event, transaction, or occurrence as a result of
which (a) any “person” (as such term is defined in Sections 3(a)(9) and 13(d)(3)
of the Securities Exchange Act of 1934, as an amended (the “Exchange Act”)),
other than a trustee or other fiduciary holding securities under an employee
benefit plan of Borrower, is or becomes a beneficial owner (within the meaning
Rule 13d-3 promulgated under the Exchange Act), directly or indirectly, of
securities of Borrower, representing twenty-five percent (25%) or more of the
combined voting power of Borrower’s then outstanding securities; or (b) during
any period of twelve consecutive calendar months, individuals who at the
beginning of such period constituted the Board of Directors of Borrower
(together with any new directors whose election by the Board of Directors of
Borrower was approved by a vote of at least two-thirds of the directors then
still in office who either were directors at the beginning of such period or
whose election or nomination for election was previously so approved) cease for
any reason other than death or disability to constitute a majority of the
directors then in office.


“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of California; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Bank’s Lien on any Collateral is governed by the Uniform Commercial
Code in effect in a jurisdiction other than the State of California, the term
“Code” shall mean the Uniform Commercial Code as enacted and in effect in such
other jurisdiction solely for purposes on the provisions thereof relating to
such attachment, perfection, priority, or remedies and for purposes of
definitions relating to such provisions.
“Collateral” is any and all properties, rights and assets (now, or in the
future) of the Borrower and Guarantors granted by the Borrower and each
Guarantor to Bank or arising under the Code and described on Exhibit A.
“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.
“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.
“Communication” is defined in Section 10.
“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit F.
“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation

26

--------------------------------------------------------------------------------



directly or indirectly guaranteed, endorsed, co‑made, discounted or sold with
recourse by that Person, or for which that Person is directly or indirectly
liable; (b) any obligations for undrawn letters of credit for the account of
that Person; and (c) all obligations from any interest rate, currency or
commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; but “Contingent
Obligation” does not include endorsements in the ordinary course of business.
The amount of a Contingent Obligation is the stated or determined amount of the
primary obligation for which the Contingent Obligation is made or, if not
determinable, the maximum reasonably anticipated liability for it determined by
the Person in good faith; but the amount may not exceed the maximum of the
obligations under any guarantee or other support arrangement.
“Continuation Date” means any date on which Borrower elects to continue a LIBOR
Credit Extension into another Interest Period.
“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower or any Guarantor maintains a Deposit Account or
the securities intermediary or commodity intermediary at which Borrower or any
Guarantor maintains a Securities Account or a Commodity account, Borrower, such
Guarantor and Bank pursuant to which Bank obtains control (within the meaning of
the Code) over such Deposit Account, Securities Account, or Commodity Account.
“Conversion Date” means any date on which Borrower elects to convert a Prime
Rate Credit Extension to a LIBOR Credit Extension or a LIBOR Credit Extension to
a Prime Rate Credit Extension.
“Copyright” means any of the following now owned or hereafter acquired or
created (as a work for hire for the benefit of Borrower or any Guarantor) by
Borrower or any Guarantor or in which Borrower or any Guarantor now holds or
hereafter acquires or receives any right or interest, in whole or in part:
(a) any copyright, whether registered or unregistered, held pursuant to the laws
of the United States or of any other country or foreign jurisdiction,
(b) registration, application or recording in the United States Copyright Office
or in any similar office or agency of the United States or any other country or
foreign jurisdiction, (c) any continuation, renewal or extension thereof, and
(d) any registration to be issued in any pending application, and shall include
any right or interest in and to work protectable by any of the foregoing which
are presently or in the future owned, created or authorized (as a work for hire
for the benefit of Borrower or any Guarantor) or acquired by Borrower or any
Guarantor, in whole or in part.
“Credit Extension” is any Advance and any other extension of credit by Bank for
Borrower’s benefit.
“Debt/EBITDA Ratio” is the ratio, on a consolidated basis, of Borrower’s
Indebtedness (excluding Subordinated Debt and the 2015 Notes) to Borrower’s last
four fiscal quarters’ EBITDA, at any date of determination.
“Default” means any event which with notice or passage of time or both, would
constitute an Event of Default.
“Default Rate” is defined in Section 2.3(b).
“Deferred Revenue” is all amounts received or invoiced in advance of performance
under contracts and not yet recognized as revenue.
“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.
“Designated Deposit Account” means the deposit account maintained with Bank in
the name of Borrower.
“Disclosure Schedule” means the disclosure schedule attached hereto as
Schedule A.
“Dollars,” “dollars” and “$” each mean lawful money of the United States.
“Domestic Subsidiary” means a Subsidiary organized under the laws of the United
States or any state or territory thereof or the District of Columbia.
“EBITDA” shall mean, for any period, (a) Net Income plus (b) to the extent
deducted in the calculation of Net Income: (i) Interest Expense, (ii) income tax
expense, (iii) depreciation and amortization expenses, (iv)

27

--------------------------------------------------------------------------------



non-cash stock based compensation expenses, (v) Non-Cash Restructuring Charges,
(vi) restructuring and integration expenses not to exceed $12,000,000 in the
aggregate for fiscal years 2013 and 2014 combined, and (vii) non-cash impairment
charges on goodwill as required by FAS 142 fair value testing related to
intangible assets acquired through the acquisition of Radisys International.
“Effective Date” is the date Bank executes this Agreement and as indicated on
the signature page hereof.
“Eligible Accounts” are Accounts which arise in the ordinary course of
Borrower’s or Radisys International’s business that meet all Borrower’s
representations and warranties in Section 5. Bank reserves the right at any time
and from time to time after the Effective Date, to adjust any of the criteria
set forth below and to establish new criteria in its good faith business
judgment. Unless Bank agrees otherwise in writing, Eligible Accounts will not
include:
(a)
(i) Accounts that the Account Debtor has not paid within sixty (60) days of the
due date, and (ii) Accounts that the Account Debtor has not paid within one
hundred and twenty (120) days of invoice date (or, if not an invoice, document
date);

(b)
Accounts owing from an Account Debtor, twenty-five percent (25%) or more of
whose Accounts have not been paid within sixty (60) days of the due date or
within one hundred and twenty (120) days of invoice date;

(c)
credit balances over ninety (90) days from invoice date;

(d)
Accounts owing from an Account Debtor, including Affiliates, whose total
obligations to Borrower and/or Radisys International exceed twenty-five (25%) of
all Accounts, except for Nokia Siemens for which such percentage is 40%, for the
amounts that exceed that percentage, unless Bank approves in writing;

(e)
Accounts owing from an Account Debtor which does not have its principal place of
business in the United States except for Eligible Foreign Accounts;

(f)
Accounts owing from an Account Debtor which is a federal, state or local
government entity or any department, agency, or instrumentality thereof except
for Accounts of the United States if Borrower and Radisys International have
assigned their payment rights to Bank and the assignment has been acknowledged
under the Federal Assignment of Claims Act of 1940, as amended;

(g)
Accounts owing from an Account Debtor to the extent that Borrower and/or Radisys
International is indebted or obligated in any manner to the Account Debtor (as
creditor, lessor, supplier or otherwise - sometimes called “contra” accounts,
accounts payable, customer deposits or credit accounts), with the exception of
customary credits, adjustments and/or discounts given to an Account Debtor by
Borrower or Radisys International in the ordinary course of its business;

(h)
Accounts for demonstration or promotional equipment, or in which goods are
consigned, or sold on a “sale guaranteed”, “sale or return”, “sale on approval”,
“bill and hold”, or other terms if Account Debtor’s payment may be conditional;

(i)
Accounts for which the Account Debtor is Borrower’s or Radisys International’s
Affiliate, officer, employee, or agent;

(j)
Accounts in which the Account Debtor disputes liability or makes any claim (but
only up to the disputed or claimed amount), or if the Account Debtor is subject
to an Insolvency Proceeding, or becomes insolvent, or goes out of business; and

(k)
Accounts for which Bank in its reasonable good faith business judgment
determines collection to be doubtful.


28

--------------------------------------------------------------------------------



“Eligible Foreign Accounts” are Accounts for which the Account Debtor does not
have its principal place of business in the United States but are otherwise
Eligible Accounts.
“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.
“ERISA” is the Employment Retirement Income Security Act of 1974, and its
regulations.
“Event of Default” is defined in Section 8.
“Financial Institution” is any a business, organization, or other entity that
manages money, credit, or capital, such as a bank, credit union, savings-and
loan association, securities broker or dealer, or investment company.
“Foreign Currency” means lawful money of a country other than the United States.
“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.
“Funding Date” is any date on which a Credit Extension is made to or on account
of Borrower which shall be a Business Day.
“FX Contract” is any foreign exchange contract by and between Borrower and Bank
under which Borrower commits to purchase from or sell to Bank a specific amount
of Foreign Currency on a specified date.
“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.
“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all copyright rights, copyright
applications, copyright registrations and like protections in each work of
authorship and derivative work, whether published or unpublished, any patents,
trademarks, service marks and, to the extent permitted under applicable law, any
applications therefor, whether registered or not, any trade secret rights,
including any rights to unpatented inventions, payment intangibles, royalties,
contract rights, goodwill, franchise agreements, purchase orders, customer
lists, route lists, telephone numbers, domain names, claims, income and other
tax refunds, security and other deposits, options to purchase or sell real or
personal property, rights in all litigation presently or hereafter pending
(whether in contract, tort or otherwise), insurance policies (including without
limitation key man, property damage, and business interruption insurance),
payments of insurance and rights to payment of any kind.
“Guarantor” is Radisys International and any other present or future guarantor
of the Obligations; provided however, no Foreign Subsidiary shall be a
Guarantor.
“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) Capital Lease Obligations, and (d)
Contingent Obligations.
“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.
“Intellectual Property” means any intellectual property, in any medium, of any
kind or nature whatsoever, now or hereafter owned or acquired or received by
Borrower or any Guarantor or in which Borrower or any Guarantor now holds or
hereafter acquires or receives any right or interest, and shall include, in any
event, any Copyright, Trademark, Patent, trade secret, customer list, Internet
domain name (including any right related to the registration thereof),
proprietary or confidential information, mask work, source, object or other
programming code, invention (whether or not patented or patentable), technical
information, procedure, design, knowledge, know‑how, software, data base, data,
skill, expertise, recipe, experience, process, model, drawing,

29

--------------------------------------------------------------------------------



material or record, all claims for damages by way of past, present and future
infringement of any of the rights included above and all licenses or other
rights to use any property or rights of a type described above.
“Interest Expense” means for any fiscal period, interest expense (whether cash
or non-cash) determined in accordance with GAAP for the relevant period ending
on such date, including, in any event, interest expense with respect to any
Credit Extension and other Indebtedness of Borrower and its Subsidiaries,
including, without limitation or duplication, all commissions, discounts, or
related amortization and other fees and charges with respect to letters of
credit and bankers’ acceptance financing and the net costs associated with
interest rate swap, cap, and similar arrangements, and the interest portion of
any deferred payment obligation (including leases of all types).
“Interest Payment Date” means, with respect to any LIBOR Credit Extension or any
Prime Rate Credit Extensions, the first (1st) day of each month (or, if the
first day of the month does not fall on a Business Day, then on the first
Business Day following such date).
“Interest Period” means, as to any LIBOR Credit Extension, the period commencing
on the date of such LIBOR Credit Extension, or on the conversion/continuation
date on which the LIBOR Credit Extension is converted into or continued as a
LIBOR Credit Extension, and ending on the date that is 30, 60 or 90 days
thereafter, in each case as Borrower may elect in the applicable Notice of
Borrowing or Notice of Conversion/Continuation; provided, however, that (a) no
Interest Period with respect to any LIBOR Credit Extension shall end later than
the Revolving Line Maturity Date, (b) the last day of an Interest Period shall
be determined in accordance with the practices of the LIBOR interbank market as
from time to time in effect, (c) if any Interest Period would otherwise end on a
day that is not a Business Day, that Interest Period shall be extended to the
following Business Day unless, in the case of a LIBOR Credit Extension, the
result of such extension would be to carry such Interest Period into another
calendar month, in which event such Interest Period shall end on the preceding
Business Day, (d) any Interest Period pertaining to a LIBOR Credit Extension
that begins on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period) shall end on the last Business Day of the calendar month
at the end of such Interest Period, and (e) interest shall accrue from and
include the first Business Day of an Interest Period but exclude the last
Business Day of such Interest Period.
“Interest Rate Determination Date” means each date for calculating the LIBOR for
purposes of determining the interest rate in respect of an Interest Period. The
Interest Rate Determination Date shall be the second Business Day prior to the
first day of the related Interest Period for a LIBOR Credit Extension.
“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower’s or any Guarantor’s
custody or possession or in transit and including any returned goods and any
documents of title representing any of the above.
“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.
“Letter of Credit” is a standby or commercial letter of credit issued by Bank
upon request of Borrower based upon an application, guarantee, indemnity, or
similar agreement.
“LIBOR” means, for any Interest Rate Determination Date with respect to an
Interest Period for any Credit Extension to be made, continued as or converted
into a LIBOR Credit Extension, the rate of interest per annum determined by Bank
to be the per annum rate of interest at which deposits in United States Dollars
are offered to Bank in the London interbank market (rounded upward, if
necessary, to the nearest 1/100th of one percent (0.01%)) in which Bank
customarily participates at 11:00 a.m. (local time in such interbank market) two
(2) Business Days prior to the first day of such Interest Period for a period
approximately equal to such Interest Period and in an amount approximately equal
to the amount of such Credit Extension.
“LIBOR Credit Extension” means a Credit Extension that bears interest based at
the LIBOR Rate.
“LIBOR Rate” means, for each Interest Period in respect of LIBOR Credit
Extensions comprising part of the same Credit Extensions, an interest rate per
annum (rounded upward to the nearest 1/16th of one percent

30

--------------------------------------------------------------------------------



(0.0625%)) equal to LIBOR for such Interest Period divided by one (1) minus the
Reserve Requirement for such Interest Period.
“LIBOR Rate Margin” is as set out in the table below:
Debt/EBITDA Ratio
LIBOR Rate Margin
Less than 2.00:1.00
2.00%
At least 2.00:1.00, but less than 3.00:1.00
2.25%
3.00:1.00 or more
2.50%



“Lien” is a mortgage, lien, deed of trust, charge, pledge, security interest or
other encumbrance.
“Liquidity” means the ratio of (A) the sum of (i) Borrower’s unrestricted cash,
unrestricted Cash Equivalents, and unrestricted short term marketable securities
held with Financial Institutions in the United States of America, plus (ii) up
to $10,000,000 in the aggregate of Borrower’s Foreign Subsidiaries’ unrestricted
cash and unrestricted Cash Equivalents held with Financial Institutions, and
plus (iii) Eligible Accounts, to (B) the sum of all outstanding Obligations on
account of Advances or Letters of Credit.
“Loan Documents” are, collectively, this Agreement, the Disclosure Schedule, the
Perfection Certificate(s), any Bank Services Agreements, any note, or notes or
guaranties executed by Borrower or any Guarantor, any foreign exchange contracts
entered into by Borrower’s Subsidiaries with Bank, and any other present or
future agreement between Borrower and any Guarantor (or Borrower’s Subsidiaries
with respect to any foreign exchange contracts) and/or for the benefit of Bank
in connection with this Agreement or any Bank Services Agreement, all as
amended, restated, or otherwise modified.
“Material Adverse Change” is any of the following: (a) a material adverse change
in the business, operations, or condition (financial or otherwise) of Borrower
or any of its Subsidiaries; or (b) a material impairment of the prospect of
repayment of any portion of the Obligations; (c) a material impairment in the
perfection, value or priority of Bank’s security interests in the Collateral; or
(d) Bank determines, based upon information available to it and in its
reasonable judgment, that there is a reasonable likelihood that Borrower shall
fail to comply with one or more of the financial covenants in Section 6 during
the next succeeding financial reporting period.
“Material Indebtedness” is any Indebtedness the principal amount of which is
equal to or greater than $500,000, and in any event, includes the Indebtedness
evidenced by the 2015 Notes.
“Material Litigation” has the meaning ascribed to it in Section 6.2(a) hereof.
“Net Income” means, as calculated on a consolidated basis for Borrower and its
Subsidiaries for any period as at any date of determination, the net profit (or
loss), after provision for taxes, of Borrower and its Subsidiaries for such
period taken as a single accounting period.
“Non-Cash Restructuring Charges” means charges in connection with facilities
abandonments, impairment of goodwill and/or intangible assets, write-offs of
technology assets, and/or establishment or reversal of any deferred tax
valuation allowances.
“Non-Formula Amount” means the amount set forth in the following chart:

31

--------------------------------------------------------------------------------



EBITDA for the most recent fiscal quarter end, calculated on a trailing two
fiscal quarter basis
Non-Formula Amount
Less than $6,000,000
$0
At least $6,000,000 but less than $9,000,000
$10,000,000
$9,000,000 or more
$15,000,000



“Notice of Borrowing” means a notice given by Borrower to Bank in accordance
with Section 3.2(a), substantially in the form of Exhibit C, with appropriate
insertions.
“Notice of Conversion/Continuation” means a notice given by Borrower to Bank in
accordance with Section 3.5, substantially in the form of Exhibit D, with
appropriate insertions.
“Obligations” are Borrower’s and/or Guarantors’ (or Borrower’s Subsidiaries with
respect to any foreign exchange contracts with Bank) obligation to pay when due
any debts, principal, interest, Bank Expenses and other amounts Borrower and/or
Guarantors (or Borrower’s Subsidiaries with respect to any foreign exchange
contracts with Bank) owe Bank now or later, whether under this Agreement, the
Loan Documents, or otherwise, including, without limitation, all obligations
relating to letters of credit, cash management services, and foreign exchange
contracts, if any, and including interest accruing after Insolvency Proceedings
begin and debts, liabilities, or obligations of Borrower and/or Guarantor (or
Borrower’s Subsidiaries with respect to any foreign exchange contracts with
Bank) assigned to Bank, and the performance of Borrower’s and/or Guarantors’ (or
Borrower’s Subsidiaries with respect to any foreign exchange contracts with
Bank) duties under the Loan Documents.
"Parent" is defined in Section 3.7(c).
“Patent” means any of the following now hereafter owned or acquired or received
by Borrower or any Guarantor or in which Borrower or any Guarantor now holds or
hereafter acquires or receives any right or interest: (a) letters patent and
right corresponding thereto, of the United States or any other country or other
foreign jurisdiction, any registration and recording thereof, and any
application for letters patent, and rights corresponding thereto, of the United
States or any other country or other foreign jurisdiction, including, without
limitation, registrations, recordings and applications in the United States
Patent and Trademark Office or in any similar office or agency of the United
States, any State thereof or any other country or other foreign jurisdiction;
(b) any reissue, continuation, continuation-in-part or extension thereof;
(c) any petty patent, divisional, and patent of addition; and (d) any patent to
issue in any such application.
“Payment/Credit Extension Form” is that certain form attached hereto as Exhibit
B.
“Perfection Certificate” is defined in Section 5.1.
“Permitted Distributions” means:


(a)
purchases of capital stock from former employees, consultants and directors
pursuant to repurchase agreements or other similar agreements in an aggregate
amount not to exceed $500,000 in any fiscal year provided that at the time of
such purchase no Default or Event of Default has occurred and is continuing;



(b)
distributions or dividends consisting solely of Borrower's or any Subsidiary’s
capital stock;



(c)
purchases for value of any rights distributed in connection with any stockholder
rights plan;



(d)
purchases of capital stock pledged as collateral for loans to employees;




32

--------------------------------------------------------------------------------



(e)
purchases of capital stock in connection with the exercise of stock options or
stock appreciation rights by way of cashless exercise or in connection with the
satisfaction of withholding tax obligations;



(f)
purchases of fractional shares of capital stock arising out of stock dividends,
splits or combinations or business combinations; and



(g)
the settlement or performance of such Person’s obligations under any equity
derivative transaction, option contract or similar transaction or combination of
transactions.



“Permitted Indebtedness” is:


(a)
Borrower’s Indebtedness to Bank under this Agreement or any other Loan Document;



(b)
any Indebtedness existing on the Effective Date and shown on the Perfection
Certificate;



(c)
Subordinated Debt;



(d)
unsecured Indebtedness to trade creditors and with respect to surety bonds and
similar obligations incurred in the ordinary course of business;



(e)
guaranties of Permitted Indebtedness;



(f)
Indebtedness incurred as a result of endorsing negotiable instruments received
in the ordinary course of business;



(g)
Indebtedness consisting of interest rate, currency, or commodity swap
agreements, interest rate cap or collar agreements or arrangements designated to
protect a Person against fluctuations in interest rates, currency exchange
rates, or commodity prices;



(h)
Indebtedness between Borrower and any Guarantor or between any of Borrower’s
Subsidiaries (which are not Guarantors);



(i)
capitalized leases and purchase money Indebtedness not to exceed $500,000 in the
aggregate in any fiscal year secured by Permitted Liens;



(j)
refinanced Permitted Indebtedness, provided that the amount of such Indebtedness
is not increased except by an amount equal to a reasonable premium or other
reasonable amount paid in connection with such refinancing and by an amount
equal to any existing, but unutilized, commitment thereunder;



(k)
the 2015 Notes; and

(l)
other Indebtedness, if, on the date of incurring any Indebtedness pursuant to
this clause (l), the outstanding aggregate amount of all Indebtedness incurred
pursuant to this clause (l) does not exceed $500,000 at anytime.

“Permitted Investments” are:
(a)
Investments existing on the Effective Date;



(b)
(i)(A) marketable direct obligations issued or unconditionally guaranteed by the
United States or its agencies or any State maturing within one (1) year from its
acquisition, (B) commercial paper maturing no more than 2 years after its
creation and having the highest rating from either Standard & Poor’s Corporation
or Moody’s Investors Service, Inc., and (C) Bank’s certificates of deposit
maturing no more than 2 years after issue and (ii)


33

--------------------------------------------------------------------------------



Investments approved by the Borrower’s Board of Directors or otherwise pursuant
to a Board-approved investment policy;


(c)
Investments (i) between Borrower or any Guarantor or (ii) between any Subsidiary
(which are not Guarantors);



(d)
Investments consisting of Collateral Accounts in the name of Borrower or any
Guarantor so long as Bank has a first priority, perfected security interest in
such Collateral Accounts;



(e)
Investments consisting of extensions of credit to Borrower’s or its
Subsidiaries’ customers in the nature of accounts receivable, prepaid royalties
or notes receivable arising from the sale or lease of goods, provision of
services or licensing activities of Borrower;



(f)
Investments received in satisfaction or partial satisfaction of obligations owed
by financially troubled obligors;



(g)
Investments acquired in exchange for any other Investments in connection with or
as a result of a bankruptcy, workout, reorganization or recapitalization;



(h)
Investments consisting of interest rate, currency, or commodity swap agreements,
interest rate cap or collar agreements or arrangements designated to protect a
Person against fluctuations in interest rates, currency exchange rates, or
commodity prices;



(i)
Investments consisting of loans and advances to employees in an aggregate amount
not to exceed $100,000; and



(j)
other Investments, if, on the date of incurring any Investments pursuant to this
clause (j), the outstanding aggregate amount of all Investments incurred
pursuant to this clause (j) does not exceed $750,000.

“Permitted Liens” are:
(a)
Liens arising under this Agreement or other Loan Documents;

(b)
Liens for taxes, fees, assessments or other government charges or levies, either
not delinquent or being contested in good faith and for which Borrower maintains
adequate reserves on its Books, if they have no priority over any of Bank’s
Liens;

(c)
Liens (including with respect to capital leases) (i) on property (including
accessions, additions, parts, replacements, fixtures, improvements and
attachments thereto, and the proceeds thereof) acquired or held by Borrower or
its Subsidiaries incurred for financing such property (including accessions,
additions, parts, replacements, fixtures, improvements and attachments thereto,
and the proceeds thereof), or (ii) existing on property (and accessions,
additions, parts, replacements, fixtures, improvements and attachments thereto,
and the proceeds thereof) when acquired, if the Lien is confined to such
property (including accessions, additions, parts, replacements, fixtures,
improvements and attachments thereto, and the proceeds thereof);

(d)
Liens incurred in the extension, renewal or refinancing of the indebtedness
secured by Liens described in (a) through (c), but any extension, renewal or
replacement Lien must be limited to the property encumbered by the existing Lien
and the principal amount of the indebtedness it secures may not increase;

(e)
leases or subleases of real property granted in the ordinary course of business,
and leases, subleases, non-exclusive licenses or sublicenses of property (other
than real property or


34

--------------------------------------------------------------------------------



intellectual property) granted in the ordinary course of Borrower’s business, if
the leases, subleases, licenses and sublicenses do not prohibit granting Bank a
security interest;
(f)
non-exclusive license of intellectual property granted to third parties in the
ordinary course of business;

(g)
leases or subleases granted in the ordinary course of Borrower’s business,
including in connection with Borrower’s leased premises or leased property;

(h)
Liens in favor of custom and revenue authorities arising as a matter of law to
secure the payment of custom duties in connection with the importation of goods;

(i)
Liens on insurance proceeds securing the payment of financed insurance premiums;

(j)
customary Liens granted in favor of a trustee to secure fees and other amounts
owing to such trustee under an indenture or other similar agreement;

(l)
Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default under Sections 8.4 or 8.7;

(m)
Liens in favor of other financial institutions arising in connection with
Borrower’s deposit or securities accounts held at such institutions;

(n)
carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other like
Liens arising in the ordinary course of business which are not overdue for a
period of more than 30 days or which are being contested in good faith and by
appropriate proceeding if adequate reserves with respect thereto are maintained
on the books of the applicable Person;

(o)
pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and compliance with other social
security requirements applicable to Borrower; and

(p)
deposits to secure the performance of bids, trade contracts (other than for
borrowed money), contracts for the purchase of property, leases, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature, in each case, incurred in the ordinary course of business and not
representing an obligation for borrowed money.

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.
“Prime Rate” means the rate of interest per annum from time to time published in
the ‘Money Rates’ section of the Wall Street Journal as the ‘prime rate’ then in
effect in the United States of America; provided that if such rate of interest
is no longer published therein, the “Prime Rate” shall mean the rate of interest
per annum announced by Bank as its ‘prime rate’ in effect at its principal
office in the state of California, even if it is not Bank’s lowest rate.
“Prime Rate Credit Extension” means a Credit Extension that bears interest based
at the Prime Rate.
“Radisys Canada” means Radisys Canada, Inc., a British Columbia unlimited
liability company.
“Radisys International” means Radisys International LLC, a Delaware limited
liability company.
“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.
“Regulatory Change” means, with respect to Bank, any change on or after the date
of this Agreement in United States federal, state, or foreign laws or
regulations, including Regulation D, or the adoption or making on or after such
date of any interpretations, directives, or requests applying to a class of
lenders including

35

--------------------------------------------------------------------------------



Bank, of or under any United States federal or state, or any foreign laws or
regulations (whether or not having the force of law) by any court or
governmental or monetary authority charged with the interpretation or
administration thereof.
“Reorganization Consummation Date” is defined in Section 3.8(a).
“Reserve Requirement” means, for any Interest Period, the average maximum rate
at which reserves (including any marginal, supplemental, or emergency reserves)
are required to be maintained during such Interest Period under Regulation D
against “Eurocurrency liabilities” (as such term is used in Regulation D) by
member banks of the Federal Reserve System. Without limiting the effect of the
foregoing, the Reserve Requirement shall reflect any other reserves required to
be maintained by Bank by reason of any Regulatory Change against (a) any
category of liabilities which includes deposits by reference to which the LIBOR
Rate is to be determined as provided in the definition of LIBOR or (b) any
category of extensions of credit or other assets which include Credit
Extensions.
“Responsible Officer” is any of the Chief Executive Officer, President, Chief
Financial Officer, Controller, Vice President of Finance, and Treasury Manager
of Borrower or any Subsidiary.
“Revolving Line” is an Advance or Advances in an aggregate amount of up to
$40,000,000 outstanding at any time.
“Revolving Line Maturity Date” is July 28, 2016.
“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.
“Subordinated Debt” is (a) Indebtedness incurred by Borrower subordinated to
Borrower’s Indebtedness owed to Bank and which is reflected in a written
agreement in a manner and form reasonably acceptable to Bank and approved by
Bank in writing and (b) to the extent the terms of subordination do not change
adversely to Bank, refinancings, refundings, renewals, amendments or extensions
of any of the foregoing.
“Subsidiary” means, with respect to any Person, any Person of which more than
50% of the voting stock or other equity interests is owned or controlled,
directly or indirectly, by such Person or one or more Affiliates of such Person.
“Trademark” means any of the following now or hereafter owned or acquired or
received by Borrower or any Guarantor or in which Borrower or any Guarantor now
holds or hereafter acquires or receives any right or interest: (a) any
trademark, trade name, corporate name, business name, trade style, service mark,
logo, other source or business identifier, print or label on which any of the
foregoing have appeared or appear, design or other general intangibles of like
nature, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and any applications in connection therewith, including
registration, recording and application in the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
State thereof or any other country or other foreign jurisdiction and (b) any
reissue, extension or renewal of any of the foregoing.
“Transfer” is defined in Section 7.1.
"Unused Revolving Line Facility Fee" is defined in Section 2.4(b).


[Signature page follows]

36

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Second Amended and
Restated Loan and Security Agreement to be executed as of the Effective Date.


 
BORROWER:
 
 
 
 
 
By:
/s/ Allen Muhich
 
Printed Name:
Allen Muhich
 
Title:
Chief Financial Officer




37

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Second Amended and
Restated Loan and Security Agreement to be executed as of the Effective Date.


 
BANK:
 
 
 
 
 
SILICON VALLEY BANK
 
 
 
 
By:
/s/ Richard DaCosta
 
Printed Name:
Richard DaCosta
 
Title:
Director




38